Exhibit 10.4

January 25, 2013

Pinnacle Entertainment, Inc.

8918 Spanish Ridge Avenue

Las Vegas, Nevada 89148

Attn: Carlos Ruisanchez

Project Echo

Commitment Joinder Letter

Ladies and Gentlemen:

Reference is made to (i) the Commitment Letter dated December 20, 2012 (together
with the exhibits thereto as supplemented, amended or otherwise modified from
time to time, the “Commitment Letter”) among Pinnacle Entertainment, Inc., a
Delaware corporation (“Pinnacle” or “you”), JPMorgan Chase Bank, N.A. (“JPMCB”),
J.P. Morgan Securities LLC (“JPMS” and, together with JPMCB, “JPM”), and Goldman
Sachs Lending Partners LLC (“Goldman” and, together with JPM, the “Original
Commitment Parties) and (ii) the Fee Letter dated December 20, 2012 (as
supplemented, amended or otherwise modified from time to time, the “Fee Letter”)
among you and the Original Commitment Parties. This letter (this “Commitment
Joinder Letter”) sets forth the agreement of Pinnacle, each Original Commitment
Party and the additional commitment party signatory hereto (the “Additional
Commitment Party”) regarding the commitment by the Additional Commitment Party
to provide a portion of the commitments under the Commitment Letter. Capitalized
terms used but not defined herein are used with the meanings assigned to them in
the Commitment Letter or the Fee Letter. The Commitment Letter is attached
hereto as Exhibit A.

The Additional Commitment Party acknowledges and agrees that, pursuant to the
terms of the Commitment Letter, the Original Commitment Parties are respectively
exclusively authorized by Pinnacle to act in the capacities set forth in
Section 1(a) of the Commitment Letter in connection with the Facilities. For the
avoidance of doubt, except as specifically provided in the next sentence,
nothing in this Commitment Joinder Letter shall give any rights to the
Additional Commitment Party as a Lead Arranger, Joint Bookrunner, Administrative
Agent or Syndication Agent. The only title that the Additional Commitment Party
shall have with respect to (i) the Target Bridge Facility shall be joint
arranger, joint bookrunning manager and co-documentation agent; (ii) the Target
Credit Facilities shall be joint arranger, joint bookrunning manager and
co-documentation agent, (iii) the Pinnacle Credit Facilities shall be joint
arranger, joint bookrunning manager and co-documentation agent, and (iv) the
Acquisition Holdings Bridge Facility shall be joint arranger, joint bookrunning
manager and co-documentation agent.

1. Commitments. The Additional Commitment Party is pleased to commit to provide
9.00% (such percentage, the “Additional Commitment Party Percentage”) of (i) the
Target Bridge Facility; (ii)(A) if the Target Credit Agreement Amendment is
obtained, the New Target Term B Loans and (B) if the Target Credit Agreement
Amendment is not obtained, the New Target Credit Facilities; (iii)(A) if the
Pinnacle Credit Agreement Amendment is obtained, the New Pinnacle Term Loans and
(B) if the Pinnacle Credit Agreement Amendment is not obtained, the New Pinnacle
Credit Facilities; and (iv) the Acquisition Holdings Bridge Facility, in each
case subject to and on the terms and conditions set forth in the Commitment
Letter. The respective commitments of the Original Commitment Parties under the
Commitment Letter with respect to the Target Bridge Facility, the New Target
Term B Loans, the New Target Credit Facilities, the New Pinnacle Term Loans, the
New Pinnacle Credit Facilities and the Acquisition Holdings Bridge Facility
shall be reduced ratably by an amount equal to the Additional Commitment Party
Percentages. After the commitments of JPMCB and Goldman with respect to each of
the Target Bridge Facility, the New Target Term B Loans, the New Target Credit
Facilities, the

[Tulip Commitment Letter Joinder]



--------------------------------------------------------------------------------

New Pinnacle Term Loans, the New Pinnacle Credit Facilities and the Acquisition
Holdings Bridge Facility, as a percentage of the total commitments for each such
Facility shall have been reduced to 16.25% for JPMCB and 15.00% for Goldman (as
applicable), if the aggregate commitments under the Commitment Letter with
respect to any of the Target Bridge Facility, the New Target Term B Loans, the
New Target Credit Facilities, the New Pinnacle Term Loans, the New Pinnacle
Credit Facilities and the Acquisition Holdings Bridge Facility are otherwise
reduced (whether as a result of receipt of additional commitments, transfers of
interests in commitments or funded loans or the granting of participations in
commitments or funded loans) prior to the date (such date, the “Final
Syndication Date”) that is the earlier of (i) 60 days after the Acquisition
Closing Date and (ii) a Successful Syndication, then the respective commitments
of the Additional Commitment Party shall be reduced on a pro rata basis with the
commitments of the Original Commitment Parties and of any other Additional
Commitment Parties (as defined in any other Commitment Joinder Letter to the
Commitment Letter (each, an “Other Commitment Joinder Letter”) executed and
delivered in connection with the Transaction) (collectively, the “Other
Additional Commitment Parties”, and individually, an “Other Additional
Commitment Party”). The parties hereto agree, that if on or prior the
Acquisition Closing Date either or both of the Target Credit Agreement Amendment
and the Pinnacle Credit Agreement Amendment has become effective and as a result
thereof the aggregate commitments of JPMCB, the Additional Commitment Party
and/or any Other Additional Commitment Party with respect to the Target
Revolving Credit Facility and the Pinnacle Revolving Credit Facility is greater
than its Target Commitment (as defined below) (any such party with commitments
greater than its Target Commitment, an “Excess Committed Party” and all such
parties collectively, the “Excess Committed Parties”), then until the aggregate
commitments of each Excess Committed Party with respect to the Target Revolving
Credit Facility and the Pinnacle Revolving Credit Facility have been reduced to
the Target Commitment for such Excess Committed Party, any new commitments with
respect to the Target Revolving Credit Facility or the Pinnacle Revolving Credit
Facility shall first be allocated to the Excess Committed Parties (such
allocation to be made pro rata based on the amount of the excess commitments).
For purposes of the previous sentence, “Target Commitment” means (i) for JPMCB,
$130,000,000, (ii) for the Additional Commitment Party, $100,000,000 or
(iii) for any Other Additional Commitment Party, the Target Commitment of such
Other Additional Commitment Party (as set forth in the Other Commitment Joinder
Letter executed and delivered by such Other Additional Commitment Party), which
Target Commitment under this clause (iii) shall not be less than such Other
Additional Commitment Party’s Additional Commitment Party Percentage (as defined
in the Other Commitment Joinder Letter executed and delivered by such Other
Additional Commitment Party) of the aggregate commitments under the Target
Revolving Credit Facility and the Pinnacle Revolving Credit Facility.

2. Fees. As consideration for the Additional Commitment Party’s agreements under
this Commitment Joinder Letter with respect to the New Target Term B Loans and
the New Target Credit Facilities, the Additional Commitment Party shall be
treated as if it were an Initial Target Credit Agreement Lender under the Fee
Letter and it shall directly benefit from the provisions thereof. As
consideration for the Additional Commitment Party’s agreements under this
Commitment Joinder Letter with respect to the New Pinnacle Term Loans and the
New Pinnacle Credit Facilities, the Additional Commitment Party shall be treated
as if it were an Initial Pinnacle Credit Agreement Lender under the Fee Letter.
As consideration for the Additional Commitment Party’s agreements under this
Commitment Joinder Letter with respect to the Target Bridge Facility, the
Additional Commitment Party shall be treated as if it were an Initial Target
Bridge Lender under the Fee Letter. As consideration for the Additional
Commitment Party’s agreements under this Commitment Joinder Letter with respect
to the Acquisition Holdings Bridge Facility, the Additional Commitment Party
shall be treated as if it were an Initial Acquisition Holdings Bridge Lender
under the Fee Letter. In addition, you agree that the reference to “Lead
Arrangers” in clause (ii) of Section 1H of the Fee Letter, “Alternate
Transaction” shall be deemed to include a reference to the Additional Commitment
Party, and as a result, except as provided in

 

2



--------------------------------------------------------------------------------

the third paragraph of Section 3 of this Commitment Joinder Letter, if the
Additional Commitment Party is not granted the same roles and economics in an
Alternate Transaction as it has with respect to the Facilities, then you shall
be obligated to pay the Alternate Transaction Fees provided for in such clause
(ii) to the Additional Commitment Party.

3. Acknowledgments. The Additional Commitment Party agrees that the Lead
Arrangers that are Original Commitment Parties will, in consultation with
Pinnacle and as provided in the Commitment Letter, manage all aspects of the
syndication of the Facilities, including decisions as to the selection of
institutions to be approached and when they will be approached, when their
commitments will be accepted, which institutions will participate, the
allocation of the commitments among the Lenders and the amount and distribution
of fees among the Lenders.

The Additional Commitment Party acknowledges and agrees that (i) it will only
share in commitment reductions prior to the completion of primary syndication as
provided in Section 1 above and (ii) no secondary selling, offers to purchase or
transfers of commitments or funded loans or participations in commitments or
funded loans will occur with respect to the Facilities until the Final
Syndication Date. Furthermore, the Additional Commitment Party represents that
its commitments hereunder are commitments from its institution only, and do not
in any way include a commitment or other arrangement from any other affiliated
or non-affiliated institution.

The Additional Commitment Party also agrees that neither it nor any of its
affiliates shall have any rights under the Fee Letter (including, without
limitation, with respect to the initiation of any Offering of Securities as
described in the section of the Fee Letter entitled “Take-out Demands” or with
respect to the “market flex” or as described in section 4 of the Fee Letter)
except for a right to the fees referred to above in accordance with the terms of
this Commitment Joinder Letter. In addition, parties to this Commitment Joinder
Letter agree that if the Target Credit Facilities and the Pinnacle Credit
Facilities are combined into a single credit facility for Pinnacle and its
subsidiaries (the “Pinnacle Combined Credit Facility”) pursuant to section 4J of
the Fee Letter, then the Additional Commitment Party shall be provided an
opportunity to participate in such Pinnacle Combined Credit Facility with the
same roles and percentage of the economics with respect to such Pinnacle
Combined Credit Facility as it has for the Target Credit Facilities and the
Pinnacle Credit Facilities and shall not be entitled to any Alternate
Transaction Fee with respect to the closing of such Pinnacle Combined Credit
Facility.

The Additional Commitment Party acknowledges that it has, independently and
without any reliance upon any Lead Arranger, any of their respective affiliates
or any of their respective officers, directors, employees, agents, advisors or
representatives, and based on the financial statements of Pinnacle and its
subsidiaries, the Target Company and its subsidiaries and such other documents
as it has deemed appropriate, made its own credit analysis and decision to enter
into the commitment evidenced by this Commitment Joinder Letter and the
Commitment Letter.

Except as specifically set forth in this Commitment Joinder Letter, the terms
and conditions of the Commitment Letter and the Fee Letter are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed.

The representations, covenants, agreements and provisions contained in sections
3 through 8 (inclusive) of the Commitment Letter shall apply equally to the
Additional Commitment Party as if it were an Initial Lender (with respect to
each of the applicable Facilities), a Lead Arranger (with respect to the right
to place advertisements in financial and other newspapers describing the
Additional Commitment Party’s involvement and services rendered with respect to
the Transaction) and/or a Commitment Party, in each case as applicable and party
to such Commitment Letter (it being understood that (a) neither the Additional
Commitment Party nor any of its affiliates shall have any rights granted to

 

3



--------------------------------------------------------------------------------

any Initial Lender, Commitment Party, Joint Bookrunner and/or Lead Arranger
under the Commitment Letter to determine satisfaction of any conditions
precedent to closing of the Facilities and (b) neither the Additional Commitment
Party nor any of its affiliates shall have any rights to expense reimbursement
granted to a Commitment Party under section 4 of the Commitment Letter) and in
any event the Additional Commitment Party shall have the same obligations to
Pinnacle as if the Additional Commitment Party were originally a party to each
of the Commitment Letter and the Fee Letter as an Initial Lender.

4. Amendments to Commitment Letter and Fee Letter. The parties hereto agree that
the Commitment Letter and the Fee Letter, as applicable, will be amended as
follows:

(a) The “;” at the end of clause (viii) of the Commitment Letter shall be
replaced with a “.” and clause (ix) of Section 1 of the Commitment Letter shall
be deleted in its entirety.

(b) Clause (viii) of Section 1 of the Commitment Letter shall be amended by
deleting the words “Target Bridge Loans” and replacing them with the words
“Acquisition Holdings Bridge Loans” immediately after the phrase “in connection
therewith to form a syndicate of lenders for the” that appears in the fifth and
sixth lines thereof.

(c) Clause (xiii) in Annex V of the Commitment Letter shall be amended by
replacing the words “Target Notes” with the words “Acquisition Holdings Notes”
each time it appears therein.

(d) Clause (xiv) in Annex V of the Commitment Letter shall be amended by
(i) adding the phrase “(or such later date (but in any event not later than
April 1, 2013) as JPMS and Goldman, upon consultation with Pinnacle, shall
agree)” immediately after the phrase “not later than 60 days after the date of
this Commitment Letter” that appears in the third and fourth lines thereof; and
(ii) adding the phrase “(or such later date (but in any event not later than
April 15, 2013) as JPMS and Goldman, upon consultation with Pinnacle, shall
agree)” immediately after the phrase “not later than 85 days after the date of
this Commitment Letter” that appears in the ninth line thereof.

(e) The “Maturity” Section of Annex III-B of the Commitment Letter shall be
amended by replacing “Acquisition Closing Date” with “Target Bridge First
Anniversary Date”.

(f) Clause (iii) of Section 1A of the Fee Letter is amended by inserting the
words “LIBOR loans under” immediately after the words “Applicable Margin for”
each time they appear in such clause (iii).

(g) Clause (iii) of Section 1B of the Fee Letter is amended by inserting the
words “LIBOR loans under” immediately after the words “Applicable Margin for”
each time they appear in such clause (iii).

(h) Clause (iv) of Section 1D of the Fee Letter is amended by replacing the
words “Target Bridge Facility” with the words “Acquisition Holdings Bridge
Facility” the one time they appear therein.

5. Governing Law, etc. This Commitment Joinder Letter and any claim, controversy
or dispute arising out of or relating to this Commitment Joinder Letter shall be
governed by,

 

4



--------------------------------------------------------------------------------

and construed in accordance with, the laws of the State of New York. Each party
hereto hereby irrevocably waives any and all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Commitment Joinder Letter the
Transaction and the other transactions contemplated hereby and thereby or the
actions of the parties hereto in the negotiation, performance or enforcement
hereof. Each party hereto hereby irrevocably and unconditionally submits to the
exclusive jurisdiction of any New York State court or Federal court of the
United States of America sitting in the Borough of Manhattan in New York City in
respect of any suit, action or proceeding arising out of or relating to the
provisions of this Commitment Joinder Letter, the Transaction and the other
transactions contemplated hereby and irrevocably agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
any such court. The parties hereto agree that service of any process, summons,
notice or document by registered mail addressed to you shall be effective
service of process against you for any suit, action or proceeding relating to
any such dispute. Each party hereto waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceedings brought in any such court, and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. A final judgment in any such suit, action
or proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction you are or may be subject by suit upon judgment.

6. Miscellaneous. This Commitment Joinder Letter, together with the Commitment
Letter and the Fee Letter, embodies the entire agreement and understanding among
the parties hereto and your affiliates with respect to the Additional Commitment
Party’s commitments in respect of the Facilities and supersedes all prior
agreements and understandings relating to the subject matter hereof. No party
has been authorized by Pinnacle, any Original Commitment Party or the Additional
Commitment Party to make any oral or written statements that are inconsistent
with this Commitment Joinder Letter. This Commitment Joinder Letter may not be
amended or any term or provision hereof or thereof waived or modified except by
an instrument in writing signed by each of the parties hereto. The Commitment
Letter and the Fee Letter may not be amended or any term or provision hereof or
thereof waived or modified except by an instrument in writing signed by each of
the parties hereto, after giving effect to this Commitment Joinder Letter and
any other Commitment Joinder Letter to the Commitment Letter and Fee Letter
executed and delivered in connection with the Transaction.

This Commitment Joinder Letter and the commitments hereunder shall not be
assignable by you without the prior written consent of each other party hereto
(such consent not to be unreasonably withheld or delayed) (and any attempted
assignment without such consent shall be null and void). This Commitment Joinder
Letter and the commitments hereunder are intended to be solely for the benefit
of the parties hereto (and Indemnified Persons) and are not intended to confer
any benefits upon, or create any rights in favor of, any person other than the
parties hereto (and Indemnified Persons to the extent expressly set forth
herein).

All commitments and undertakings of the Additional Commitment Party hereunder
will terminate upon termination of the Commitment Letter.

Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Joinder Letter. Delivery of an executed counterpart of a signature
page to this Commitment Joinder Letter by facsimile or electronic .pdf shall be
effective as delivery of a manually executed counterpart of this Commitment
Joinder Letter. This Commitment Joinder Letter may be executed in any number of
counterparts, and by the different parties hereto on separate counterparts, each
of which counterpart shall be an original, but all of which shall together
constitute one and the same instrument. The provisions of Section 5 and this
Section 6 and the

 

5



--------------------------------------------------------------------------------

compensation, indemnification and confidentiality provisions contained herein or
incorporated herein by reference to the Commitment Letter or the Fee Letter
shall survive termination of or completion of the arrangements contemplated by
this Commitment Joinder Letter.

[Remainder of page intentionally left blank]

 

6



--------------------------------------------------------------------------------

We are pleased to have been given the opportunity to assist you in connection
with the financing for the Transaction.

 

Very truly yours, CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK By:  

/s/ David Bowers

  Name:   David Bowers   Title:   Managing Director By:  

/s/ Jeff Ferrell

  Name:   Jeff Ferrell   Title:   Managing Director

Signature Page to Credit Agricole Commitment Joinder Letter



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A. By:  

/s/ Marc E. Costantino

  Name:   Marc E. Costantino   Title:   Executive Director J.P. MORGAN
SECURITIES LLC By:  

/s/ Jack D. Smith

  Name:   Jack D. Smith   Title:   Managing Director

Signature Page to Credit Agricole Commitment Joinder Letter



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC By:  

/s/ Robert Ehudin

  Name:   Robert Ehudin   Title:   Authorized Signatory

Signature Page to Credit Agricole Commitment Joinder Letter



--------------------------------------------------------------------------------

The provisions of this Commitment Joinder Letter are accepted and agreed to as
of the date first written above: PINNACLE ENTERTAINMENT, INC., a Delaware
corporation By:  

/s/ Carlos A. Ruisanchez

  Name:   Carlos A. Ruisanchez   Title:   Executive Vice President and Chief
Financial Officer

Signature Page to Credit Agricole Commitment Joinder Letter



--------------------------------------------------------------------------------

Exhibit A

 

JPMORGAN CHASE BANK, N.A.

J.P. MORGAN SECURITIES LLC

 

GOLDMAN SACHS LENDING PARTNERS LLC

200 West Street

383 Madison Avenue

New York, NY 10179

  New York, NY 10282

December 20, 2012

Pinnacle Entertainment, Inc.

8918 Spanish Ridge Avenue

Las Vegas, Nevada 89148

Attn: Carlos Ruisanchez

Project Echo

Commitment Letter

Ladies and Gentlemen:

You have advised JPMorgan Chase Bank, N.A. (“JPMCB”) and J.P. Morgan Securities
LLC (“JPMS” and, together with JPMCB, “JPM”), Goldman Sachs Lending Partners LLC
(“Goldman” and, together with JPM, the “Commitment Parties”, “we” or “us”) that
Pinnacle Entertainment, Inc., a Delaware corporation (“you” or “Pinnacle”)
intends to acquire Ameristar Casinos, Inc., a Nevada corporation (the “Target
Company”) through a newly created wholly-owned (directly or indirectly)
subsidiary of Pinnacle (“Acquisition Holdings”). Pinnacle, Acquisition Holdings
and the Target Company are sometimes collectively referred to herein as the
“Companies” and the acquisition of the Target Company is referred to herein as
the “Acquisition”.

In connection with the Acquisition, you have advised us that you intend to
undertake the following:

(a)(i) to cause the Target Company to use commercially reasonable efforts to
obtain the Note Consent (as defined in Annex V) or (ii) to the extent the Note
Consent is not obtained and any of the Target Company’s 7.50% Senior Unsecured
Notes due 2021 (the “Existing Target Notes”) are put to the Target Company as a
result of the Change of Control Offer (as defined in Annex V) (such Existing
Target Notes, the “Put Target Notes”), to cause the Target Company to repay such
Put Target Notes with proceeds from a bridge facility for up to $1,050,400,000
(but in any event, not less than an amount to be determined) in senior unsecured
bridge loans (the “Target Bridge Loans” and, together with any Target Rollover
Loans and Target Exchange Notes (each, as defined in Annex III-A hereto), the
“Target Bridge Facility”) made available to the Target Company as interim
financing to the senior unsecured notes or any other securities of the Target
Company that may be issued after the Acquisition Closing Date (as defined below)
for the purpose of refinancing all or a portion of the outstanding amounts under
the Target Bridge Facility (the “Target Permanent Securities”);

(b)(i) to cause the Target Company to use commercially reasonable efforts to
obtain an amendment (the “Target Credit Agreement Amendment”) to that certain
Credit Agreement, dated as of April 14, 2011 (as amended pursuant to that
certain First Amendment to Credit Agreement, dated as of April 16, 2012, the
“Target Credit Agreement”) among the Target



--------------------------------------------------------------------------------

Company, the Lenders party thereto from time to time, and Deutsche Bank Trust
Company Americas, as Administrative Agent, to provide for, among other
modifications, the consummation of the Acquisition, a repayment of the existing
B Term Loans under the Target Credit Agreement and a funding of new B Terms
Loans under the Target Credit Agreement (the “New Target Term B Loans”) in a
principal amount of up to $990,000,000 or (ii) if the Target Credit Agreement
Amendment is not obtained, to cause the Target Company to refinance the debt
under the Target Credit Agreement, with the following new credit facilities (the
“New Target Credit Facilities”): (A) a $400,000,000 revolving credit facility,
(B) a $200,000,000 A term loan facility and (C) a $990,000,000 B term loan
facility, with the terms of the Target Credit Agreement, as amended pursuant to
the Target Credit Agreement Amendment or the New Target Credit Facilities, as
applicable (hereafter referred to as the “Target Credit Facilities” and together
with the Target Bridge Facility, the “Target Facilities”), to be as described in
the Target Credit Agreement Summary of Terms (as defined below);

(c)(i) to obtain an amendment (the “Pinnacle Credit Agreement Amendment”, and
together with the Target Credit Agreement Amendment, the “Credit Agreement
Amendments”) to that certain Fourth Amended and Restated Credit Agreement, dated
as of August 2, 2011 (as amended pursuant to that certain First Amendment to
Fourth Amended and Restated Credit Agreement, dated as of March 19, 2012, the
“Pinnacle Credit Agreement”) among Pinnacle, the several banks and other
financial institutions or entities from time to time party thereto as Lender,
and Barclays Bank PLC, as Administrative Agent, to provide for, among other
modifications, the consummation of the Acquisition, a repayment of the Term
Loans under the Pinnacle Credit Agreement and a funding of new Terms Loans (the
“New Pinnacle Term Loans”, and together with the New Target Term B Loans, the
“New Term Loans”) under the Pinnacle Credit Agreement in a principal amount of
up to $730,000,000 or (ii) if the Pinnacle Credit Agreement Amendment is not
obtained, to refinance the debt under the Pinnacle Credit Agreement, with the
following new credit facilities (the “New Pinnacle Credit Facilities”): (A) a
$410,000,000 revolving credit facility and (B) a $730,000,000 term loan
facility, with the terms of the Pinnacle Credit Agreement, as amended pursuant
to the Pinnacle Credit Agreement Amendment or the New Pinnacle Credit
Facilities, as applicable (hereafter referred to as the “Pinnacle Credit
Facilities”), to be as described in the Pinnacle Credit Agreement Summary of
Terms (as defined below);

(d) to cause Acquisition Holdings to obtain $315,000,000 in gross proceeds from
the issuance and sale by Acquisition Holdings of senior unsecured notes (the
“Acquisition Holdings Notes”) or, if the Acquisition Holdings Notes are not
issued and sold on or prior to the Acquisition Closing Date, $315,000,000 in
senior unsecured bridge loans (the “Acquisition Holdings Bridge Loans” and,
together with any Acquisition Holdings Rollover Loans and Acquisition Holdings
Exchange Notes (each, as defined in Annex IV-A hereto), the “Acquisition
Holdings Bridge Facility”, and together with the Target Credit Facilities, the
Pinnacle Credit Facilities and the Target Bridge Facility, the “Facilities”)
made available to Acquisition Holdings as interim financing to the senior
unsecured notes or any other securities of Acquisition Holdings that may be
issued after the Acquisition Closing Date for the purpose of refinancing all or
a portion of the outstanding amounts under the Acquisition Holdings Bridge
Facility (the “Acquisition Holdings Permanent Securities”); and

(e) to pay or cause to be paid consideration to the shareholders of the Target
Company (the “Acquisition Consideration”) in an amount not to exceed
$975,000,000, with such payment to be made with the proceeds of the New Term
Loans and/or the Facilities.

 

-2-



--------------------------------------------------------------------------------

The Acquisition, the funding of new loans under the Target Credit Agreement
Amendment or the funding of loans under the New Target Credit Facilities, the
funding of new loans under the Pinnacle Credit Agreement Amendment or the
funding of loans under the New Pinnacle Credit Facilities, the obtaining of the
Consent and/or the entering into and funding of the loans under the Target
Bridge Facility and the issuance and sale of the Acquisition Holdings Notes
and/or the entering into and funding of the loans under the Acquisition Holdings
Bridge Facility, are hereinafter collectively referred to as the “Transaction.”
The date of the consummation of the Acquisition is referred to herein as the
“Acquisition Closing Date.”

1. Commitments.

(a) The Facilities.

(i) Each of JPMCB and Goldman is pleased to advise you of its several and not
joint commitment to provide 50% and 50%, respectively, of the principal amount
of either (A) if the Target Credit Agreement Amendment is obtained, the New
Target Term B Loans and (B) if the Target Credit Agreement Amendment is not
obtained, the New Target Credit Facilities (in such respective capacity, the
“Initial Target Credit Agreement Lenders”), with an entity to be determined to
act as the sole and exclusive administrative agent for the Target Credit
Facilities (the “Target Credit Agreement Administrative Agent”), all upon and
subject to the terms and conditions set forth in this letter and in Annex I (the
“Target Credit Agreement Summary of Terms”);

(ii) each of JPMS and Goldman is also pleased to advise you of its willingness
and you hereby engage JPMS and Goldman to act as joint arrangers and joint
bookrunning managers (in such capacity, the “Target Credit Agreement Lead
Arrangers”), in connection therewith and to pursue the Target Credit Agreement
Amendment and, if the Target Credit Agreement Amendment is not obtained, the New
Target Credit Facilities and to form a syndicate of lenders for the New Target
Term B Loans or the New Target Credit Facilities, as applicable (collectively,
with the Initial Target Credit Agreement Lenders, the “Target Credit Agreement
Lenders”) reasonably acceptable to you, including JPMS and Goldman;

(iii) each of JPMCB and Goldman is pleased to advise you of its several and not
joint commitment to provide 50% and 50%, respectively, of the principal amount
of either (A) if the Pinnacle Credit Agreement Amendment is obtained, the New
Pinnacle Term Loans and (B) if the Pinnacle Credit Agreement Amendment is not
obtained, the New Pinnacle Credit Facilities (in such respective capacity, the
“Initial Pinnacle Credit Agreement Lenders”), with an entity to be determined to
act as the sole and exclusive administrative agent for the Pinnacle Credit
Facilities (the “Pinnacle Credit Agreement Administrative Agent”), all upon and
subject to the terms and conditions set forth in this letter and in Annex II
(the “Pinnacle Credit Agreement Summary of Terms”);

(iv) each of JPMS and Goldman is also pleased to advise you of its willingness
and you hereby engage JPMS and Goldman to act as joint arrangers and joint
bookrunning managers (in such capacity, the “Pinnacle Credit Agreement Lead
Arrangers”), in connection therewith pursue the Pinnacle Credit Agreement
Amendment and, if the Pinnacle Credit Agreement Amendment is not obtained, the
New Pinnacle Credit Facilities and to form a syndicate of lenders for the New
Pinnacle Term Loans or the New Pinnacle Credit Facilities, as applicable
(collectively, with the Initial Pinnacle Credit Agreement Lenders, the “Pinnacle
Credit Agreement Lenders”) reasonably acceptable to you, including JPMS and
Goldman;

 

-3-



--------------------------------------------------------------------------------

(v) each of JPMCB and Goldman is pleased to advise you of its several and not
joint commitment to provide 50% and 50%, respectively, of the principal amount
of the Target Bridge Facility (in such respective capacity, the “Initial Target
Bridge Lenders”) and JPMS’s willingness to act as the sole and exclusive
administrative agent (in such capacity, the “Target Bridge Administrative
Agent”) for the Target Bridge Facility, all upon and subject to the terms and
conditions set forth in this letter and in Annex III (the “Target Bridge Summary
of Terms”);

(vi) each of JPMS and Goldman is also pleased to advise you of its willingness
and you hereby engage JPMS and Goldman to act as joint arrangers and joint
bookrunning managers (in such capacity, the “Target Bridge Lead Arrangers”), and
in connection therewith to form a syndicate of lenders for the Target Bridge
Loans (collectively, the “Target Bridge Lenders”) reasonably acceptable to you,
including JPMS and Goldman;

(vii) each of JPMCB and Goldman is pleased to advise you of its several and not
joint commitment to provide 50% and 50%, respectively, of the principal amount
of the Acquisition Holdings Bridge Facility (in such respective capacity, the
“Initial Acquisition Holdings Bridge Lenders”, and together with the Initial
Target Credit Agreement Lenders, the Initial Pinnacle Credit Agreement Lenders
and the Initial Target Bridge Lenders, the “Initial Lenders”) and JPMS’s
willingness to act as the sole and exclusive administrative agent (in such
capacity, the “Acquisition Holdings Bridge Administrative Agent”, and together
with the Target Credit Agreement Administrative Agent, the Pinnacle Credit
Agreement Administrative Agent and the Target Bridge Administrative Agent, the
“Administrative Agents”) for the Acquisition Holdings Bridge Facility, all upon
and subject to the terms and conditions set forth in this letter and in Annex IV
(the “Acquisition Holdings Bridge Summary of Terms”, and together with the
Target Credit Agreement Summary of Terms, the Pinnacle Credit Agreement Summary
of Terms, and the Target Bridge Summary of Terms, the “Summaries of Terms”); and

(viii) each of JPMS and Goldman is also pleased to advise you of its willingness
and you hereby engage JPMS and Goldman to act as joint arrangers and joint
bookrunning managers (in such capacity, the “Acquisition Holdings Lead
Arrangers” and together with the Target Credit Agreement Lead Arrangers, the
Pinnacle Credit Agreement and the Target Bridge Lead Arrangers, the “Lead
Arrangers”), and in connection therewith to form a syndicate of lenders for the
Target Bridge Loans (collectively, the “Acquisition Holdings Lenders” and
together with the Target Credit Agreement Lenders, the Pinnacle Credit Agreement
Lenders and the Target Bridge Lenders, the “Lenders”) reasonably acceptable to
you, including JPMS and Goldman;

(ix) each of JPMS and Goldman is also pleased to advise you of its willingness,
and you hereby engage JPMS and Goldman, as consent solicitation agents (in such
capacity, the “Consent Solicitation Agents”) to pursue the Note Consent.

(b) Conditions Precedent. The commitments of the Initial Lenders in respect of
the New Term Loans and/or the Facilities and the undertaking of the Lead
Arrangers to provide the services described herein are subject to the
satisfaction of each of the conditions precedent set forth in Section 5 herein
and in Annex V hereto. All capitalized terms used and not otherwise defined
herein shall have the same meanings as specified therefor in the Summaries of
Terms.

2. Syndication. The Lead Arrangers in consultation with you intend to pursue the
Credit Agreement Amendments and to commence syndication of the Facilities
promptly after your acceptance of the terms of this Commitment Letter and the
Fee Letter (as defined below). You agree to

 

-4-



--------------------------------------------------------------------------------

actively assist and to use your commercially reasonable efforts to cause the
Target Company and its subsidiaries to actively assist the Lead Arrangers in
pursuing the Credit Agreement Amendments and achieving a syndication of the New
Term Loans and/or the Facilities that is reasonably satisfactory to the Lead
Arrangers. Such assistance shall include (a) your providing and causing your
advisors to provide, and using your reasonable best efforts to cause the Target
Company, its subsidiaries and its advisors to provide, the Lead Arrangers and
the Lenders upon request with all information reasonably deemed necessary by the
Lead Arrangers to complete such syndication, including, but not limited to,
information and evaluations prepared by you, the Target Company and your and its
advisors, or on your or their behalf, relating to the Acquisition (including the
Projections (as defined below)); (b) assisting in the preparation of an
information memorandum promptly following the date hereof with respect to each
of the New Term Loans and/or the Facilities in form and substance customary for
transactions of this type and otherwise reasonably satisfactory to the Lead
Arrangers (each, an “Information Memorandum”) and other materials to be used in
connection with the syndication of each of the New Term Loans and/or each such
Facility (collectively with the Summaries of Terms and any additional summary of
terms prepared for distribution to Public Lenders (as defined below), the
“Information Materials”); (c) your using your commercially reasonable efforts to
ensure that the syndication efforts of the Lead Arrangers benefit from your
existing lending relationships and the existing banking relationships of you and
the Target Company; (d) your obtaining, promptly following the date hereof and
in any event prior to a date to be agreed, monitored public corporate credit or
family ratings of Acquisitions Holdings, Pinnacle and the Target Company after
giving effect to the Transaction and ratings of the New Term Loans, the
Facilities and the Acquisition Holdings Notes, in each case, from Moody’s
Investors Service, Inc. (“Moody’s”) and Standard & Poor’s, a division of The
McGraw-Hill Companies, Inc. (“S&P”) (collectively, the “Ratings”); (e) until the
date (such date the “Syndication Date”) that is the later of (i) the Acquisition
Closing Date and (ii) the earlier of (A) 45 days after the Acquisition Closing
Date and (B) a Successful Syndication (as defined in the Fee Letter), you shall
not, and shall use your commercially reasonable efforts to ensure that none of
the Companies shall, have syndicated or issued, attempted to syndicate or issue,
announced or authorized the announcement of the syndication or issuance of, or
engaged in discussions concerning the syndication or issuance of, any equity or
debt of the Companies (other than the New Term Loan, the Facilities and the
Acquisition Holdings Notes) without the prior written consent of the Lead
Arrangers; and (f) your otherwise assisting the Lead Arrangers in its
syndication efforts, including by making your officers and advisors, and using
your reasonable best efforts to make the officers and advisors of the Target
Company, available from time to time to attend and make presentations regarding
the business and prospects of the Companies, the Target Company and the
Transaction at one or more meetings of prospective Lenders.

You also agree as follows with respect to the Credit Agreement Amendments:
(A) you actively assisting, and using your commercially reasonable efforts to
cause the Target Company to actively assist, the Lead Arrangers in obtaining the
Target Credit Agreement Amendment, including the following: (x) you providing
(or with respect to information required from the Target Company, using your
reasonable best efforts to provide), and using your commercially reasonable
efforts to cause the Target Company to provide, any Information Memorandum
requested by the Target Credit Agreement Lead Arrangers in connection with the
solicitation for the Target Credit Agreement Amendment not later than 10
business days (or such later date as you and the Lead Arrangers shall reasonably
agree) after the date of such request; (y) you ensuring, and using your
commercially reasonable efforts to cause the Target Company to ensure, that the
solicitation efforts for the Target Credit Agreement Amendment benefit from the
existing lending and banking relationships of Pinnacle and the Target Company;
and (z) you making your, and using your commercially reasonable efforts to cause
the Target Company to make, their officers and advisors available from time to
time to attend and make presentations regarding the business and prospects of
the Companies, the Target Company and the Transaction at one or more meetings of
prospective lenders under the Target Credit Agreement upon reasonable prior
notice to you and the Target Company at times and locations as may be reasonably
acceptable to you and the Target Company; and

 

-5-



--------------------------------------------------------------------------------

(B) you actively assisting, and using your commercially reasonable efforts to
cause the Target Company to actively assist, the Lead Arrangers in obtaining the
Pinnacle Credit Agreement Amendment, including the following: (x) you providing
(or with respect to information required from the Target Company, using your
reasonable best efforts to provide), and using your commercially reasonable
efforts to cause the Target Company to provide, any Information Memorandum
requested by the Pinnacle Credit Agreement Lead Arrangers in connection with the
solicitation for the Pinnacle Credit Agreement Amendment not later than 10
business days (or such later date as you and the Lead Arrangers shall reasonably
agree) after the date of such request; (y) you ensuring, and using your
commercially reasonable efforts to cause the Target Company to ensure, that the
solicitation efforts for the Pinnacle Credit Agreement Amendment benefit from
the existing lending and banking relationships of Pinnacle and the Target
Company; and (z) you making your, and using your commercially reasonable efforts
to cause the Target Company to make their, officers and advisors available from
time to time to attend and make presentations regarding the business and
prospects of the Companies, the Target Company and the Transaction at one or
more meetings of prospective lenders under the Pinnacle Credit Agreement upon
reasonable prior notice to you and the Target Company at times and locations as
may be reasonably acceptable to you and the Target Company.

Notwithstanding our right to syndicate the New Term Loans and the Facilities and
receive commitments with respect thereto, syndication of, or receipt of our
commitments or participations in respect of, all or any portion of our
commitments hereunder prior to the Acquisition Closing Date shall not be a
condition to our commitments.

It is understood and agreed that the Lead Arrangers will manage and control all
aspects of the syndication of the New Term Loans and the Facilities in
consultation with you, including decisions as to the selection of prospective
Lenders and any titles offered to proposed Lenders, when commitments will be
accepted and the final allocations of the commitments among the Lenders. It is
understood that no Lender participating in the New Term Loans or the Facilities
will receive compensation from you in order to obtain its commitment, except on
the terms contained herein and in the Summaries of Terms, the Fee Letter or as
otherwise agreed between you and us. It is also understood and agreed that the
amount and distribution of the fees among the Lenders will be at the sole and
absolute discretion of the Lead Arrangers.

3. Information Requirements. You hereby represent, warrant and covenant that
(a) all information, other than Pinnacle Projections (as defined below), that
has been or is hereafter made available to the Lead Arrangers or any of the
Lenders by or on behalf of you or any of your representatives relating to
Pinnacle and its subsidiaries in connection with any aspect of the Transaction
(other than the Target Company and its subsidiaries) (the “Pinnacle
Information”) is and will be complete and correct in all material respects and
does not and will not contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements contained therein not
misleading, (b) all information, other than Target Projections (as defined
below), that has been or is hereafter made available to the Lead Arrangers or
any of the Lenders relating to the Target Company and its subsidiaries
(including information made available by or on behalf of the Target Company or
any of its representatives) in connection with any aspect of the Transaction
(the “Target Information”, and together with the Pinnacle Information, the
“Information”) is and will be, to the best of your knowledge, complete and
correct in all material respects and does not and will not, to the best of your
knowledge, contain any untrue statement of a material fact or omit to state a
material fact necessary to make the statements contained therein not misleading,
(c) all financial projections concerning the Companies (other than the Target
Company and its subsidiaries) that have been or are hereafter made available to
the Lead Arrangers or any of the Lenders by or on behalf of you or any of your
representatives (the “Pinnacle Projections”) have been or will be prepared in
good faith based upon assumptions that are reasonable at the time made and at
the time such projections are made available to the Lenders and (d) all
financial

 

-6-



--------------------------------------------------------------------------------

projections concerning the Target Company and its subsidiaries that have been or
are hereafter made available to the Lead Arrangers or any of the Lenders by or
on behalf of the Target Company or its representatives (the “Target
Projections”, and together with the Pinnacle Projects, the “Projections”) have
been and will be, to the best of your knowledge, prepared in good faith based
upon assumptions that are reasonable at the time made and at the time such
projections are made available to the Lenders. You agree that if at any time
prior to the Syndication Date any of the representations in the preceding
sentence would be incorrect in any material respect if the Pinnacle Information,
the Target Information, the Pinnacle Projections and the Target Projections were
being furnished, and such representations were being made, at such time, then
you will promptly supplement, or cause to be supplemented, the Pinnacle
Information, the Target Information, the Pinnacle Projections and the Target
Projections so that such representations will be correct at such time. In
issuing this commitment and in arranging and syndicating the New Term Loans and
each of the Facilities, the Commitment Parties are and will be using and relying
on the Information and the Projections without independent verification thereof.
The Information and Projections provided to the Lead Arrangers prior to the date
hereof are hereinafter referred to as the “Pre-Commitment Information”.

You acknowledge that (a) the Lead Arrangers on your behalf will make available
Information Materials to the proposed syndicate of Lenders by posting the
Information Materials on IntraLinks or another similar electronic system and
(b) certain prospective Lenders (such Lenders, “Public Lenders”; all other
Lenders, “Private Lenders”) may have personnel that do not wish to receive
material non-public information (within the meaning of the United States federal
securities laws, “MNPI”) with respect to the Companies, their respective
affiliates or any other entity, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such entities’ securities. If requested, you will
assist us in preparing an additional version of the Information Materials not
containing MNPI (the “Public Information Materials”) to be distributed to
prospective Public Lenders.

Before distribution of any Information Materials (a) to prospective Private
Lenders, you shall provide us with a customary letter in form and substance
reasonably satisfactory to both you and us authorizing the dissemination of the
Information Materials and (b) to prospective Public Lenders, you shall provide
us with a customary letter in form and substance reasonably satisfactory to both
you and us authorizing the dissemination of the Public Information Materials and
confirming the absence of MNPI therefrom, in each case, exculpating the
Commitment Parties and their respective affiliates with respect to liability
related to the use of the contents of the Information Materials by the
recipients thereof. In addition, at our request, you shall identify Public
Information Materials by clearly and conspicuously marking the same as “PUBLIC”.
To the extent any Information Materials are not so marked “PUBLIC”, we are
authorized by you treat such Information Materials as if they contained MNPI.

Notwithstanding the foregoing, you agree that the Lead Arrangers on your behalf
may distribute the following documents to all prospective Lenders regardless of
whether marked “PUBLIC”, unless you advise the Lead Arrangers in writing
(including by email) within a reasonable time prior to their intended
distributions that such material should only be distributed to prospective
Private Lenders: (a) administrative materials for prospective Lenders such as
lender meeting invitations and funding and closing memoranda, (b) notifications
of changes to the terms of the Facilities, (c) customary marketing term sheets
related to the Facilities and (d) other materials intended for prospective
Lenders after the initial distribution of the Information Materials, including
drafts and final versions of definitive documents with respect to the New Term
Loans and/or the Facilities. If you advise us that any of the foregoing items
should be distributed only to Private Lenders, then the Lead Arrangers will not
distribute such materials to Public Lenders without further discussions with
you.

 

-7-



--------------------------------------------------------------------------------

4. Fees and Indemnities.

(a) You agree to pay the fees set forth in the separate fee letter addressed to
you dated the date hereof from the Commitment Parties (the “Fee Letter”). You
also agree to reimburse the Commitment Parties from time to time on demand for
all reasonable out-of-pocket fees and expenses (including, but not limited to,
the reasonable fees, disbursements and other charges of counsel to the Lead
Arrangers and the Administrative Agents under each Facility, and of any special
gaming and local counsel to the Lenders retained by the Lead Arrangers, and due
diligence expenses) in connection with the Facilities, the syndication thereof,
the preparation of the Credit Documentation (as defined below) therefor and the
other transactions contemplated hereby, whether or not the Acquisition Closing
Date occurs or any Credit Documentation is executed and delivered or any
extensions of credit are made under any of the Facilities. You acknowledge that
we may receive a benefit, including without limitation, a discount, credit or
other accommodation, from any of such counsel based on the fees such counsel may
receive on account of their relationship with us including, without limitation,
fees paid pursuant hereto.

(b) You also agree to indemnify and hold harmless each of the Commitment
Parties, each other Lender and each of their affiliates, successors and assigns
and their respective officers, directors, employees, agents, advisors and other
representatives (each, an “Indemnified Party”) from and against (and will
reimburse each Indemnified Party as the same are incurred for) any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, the reasonable fees, disbursements and other charges of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of (including,
without limitation, in connection with any investigation, litigation or
proceeding or preparation of a defense in connection therewith) (i) any aspect
of the Transaction or any related transaction and any of the other transactions
contemplated thereby or (ii) the New Term Loans, the Facilities or any use made
or proposed to be made with the proceeds thereof (in all cases, whether or not
caused or arising, in whole or in part, out of the comparative, contributory or
sole negligence of the Indemnified Party), except to the extent such claim,
damage, loss, liability or expense is found in a final, non-appealable judgment
by a court of competent jurisdiction to have resulted from such Indemnified
Party’s gross negligence, bad faith, or willful misconduct. In the case of any
claim, litigation, investigation or proceeding (any of the foregoing, a
“Proceeding”) to which the indemnity in this paragraph applies, such indemnity
shall be effective whether or not such Proceeding is brought by you, your equity
holders or creditors or an Indemnified Party, whether or not an Indemnified
Party is otherwise a party thereto and whether or not any aspect of the
Transaction is consummated. You also agree that no Indemnified Party shall have
any liability (whether direct or indirect, in contract or tort or otherwise) to
you, the Target Company or your or its subsidiaries or affiliates or to your or
its respective equity holders or creditors or any other person arising out of,
related to or in connection with any aspect of the Transaction, except to the
extent of direct (as opposed to special, indirect, consequential or punitive)
damages determined in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from such Indemnified Party’s gross negligence,
bad faith, or willful misconduct. It is further agreed that the Commitment
Parties shall only have liability to you (as opposed to any other person), and
that the Commitment Parties shall be severally liable solely in respect of their
respective commitments to the Facilities, on a several, and not joint, basis
with any other Lender, and that such liability shall only arise to the extent
damages have been caused by breach of the Commitment Parties’ respective
obligations hereunder to negotiate in good faith the Credit Documentation on the
terms set forth in this Commitment Letter and the Fee Letter, as determined in a
final, non-appealable judgment by a court of competent jurisdiction.
Notwithstanding any other provision of this Commitment Letter, no Indemnified
Party shall be liable for any damages arising from the use by others of
information or other materials obtained through electronic telecommunications or
other information transmission systems, other than for direct, actual damages
resulting from the gross negligence, bad faith, or willful misconduct of such
Indemnified Party as determined by a final, non-appealable judgment of a court
of competent jurisdiction. You shall not, without the prior written consent

 

-8-



--------------------------------------------------------------------------------

of an Indemnified Party, effect any settlement of any pending or threatened
Proceeding against an Indemnified Party in respect of which indemnity could have
been sought hereunder by such Indemnified Party unless (i) such settlement
includes an unconditional release of such Indemnified Party from all liability
or claims that are the subject matter of such Proceeding and (ii) does not
include any statement as to any admission.

5. Conditions to Financing. The commitment of the Lenders in respect of the New
Term Loans and the Facilities and the undertaking of the Lead Arrangers to
provide the services described herein, in each case, are subject only to the
satisfaction of each of the conditions set forth in Annex V hereto and are
subject to the negotiation, execution and delivery of definitive documentation
with respect to each of the New Term Loans and each of the Facilities consistent
with this Commitment Letter and the Fee Letter, customary for transactions of
such type and otherwise reasonably satisfactory to the Lead Arrangers and the
Lenders under the Facilities (the “Credit Documentation”).

Notwithstanding anything in this Commitment Letter, the Fee Letter, the Credit
Documentation or any other letter agreement or other undertaking concerning the
financing of the Transaction to the contrary, (a) the only representations the
accuracy of which shall be a condition to the availability of the New Term Loans
and the Facilities on the Acquisition Closing Date shall be (i) the
representations made by or with respect to the Target Company and its
subsidiaries in the Acquisition Agreement as are material to the interests of
the Lenders, but only to the extent that you have the right to terminate your
obligations under the Acquisition Agreement or to decline to consummate the
Acquisition pursuant to the Acquisition Agreement as a result of a breach of
such representations in the Acquisition Agreement (the “Acquisition Agreement
Representations”) and (ii) the Specified Representations (as defined below); and
(b) the terms of the Credit Documentation shall be in a form such that they do
not impair the availability of the Facilities on the Acquisition Closing Date if
the conditions set forth in this Section 5 and in Annex V hereto are satisfied.
For purposes hereof, “Specified Representations” means the representations and
warranties relating to organizational status, organizational power and authority
to enter into the Credit Documentation, due authorization, execution, delivery
and enforceability of the Credit Documentation, no conflicts with charter
documents, solvency of each of the applicable Borrowers on a consolidated basis,
in each case, after giving effect to the Transaction, Federal Reserve margin
regulations, OFAC, the PATRIOT Act, FCPA, the Investment Company Act, status of
the Facilities as senior debt (to the extent applicable) and the creation,
validity, priority and perfection of the security interests granted in the
intended collateral(it being understood that to the extent any security interest
in the intended collateral (other than any collateral the security interest in
which may be perfected by the filing of a UCC financing statement, the filing of
short-form security agreements with the United States Patent and Trademark
Office or the United States Copyright Office or the delivery of certificates
evidencing equity interests) is not provided on the Acquisition Closing Date, as
applicable, after your use of commercially reasonable efforts to do so, then the
provision of such perfected security interest(s) shall not constitute a
condition precedent to the availability of the New Term Loans and the Facilities
on the Acquisition Closing Date but shall be required to be delivered after the
Acquisition Closing Date pursuant to arrangements to be mutually agreed by the
parties hereto acting reasonably).

6. Confidentiality and Other Obligations. This Commitment Letter and the Fee
Letter and the contents hereof and thereof are confidential and, may not be
disclosed in whole or in part to any person or entity without our prior written
consent except (i) on a confidential basis to Pinnacle’s and the Target
Company’s accountants, attorneys and other professional advisors in connection
with the Transaction, (ii) pursuant to the order of any court or administrative
agency in any pending legal or administrative proceeding, or otherwise as
required by applicable law or compulsory legal process based on the reasonable
advice of your legal counsel (in which case you agree to inform us promptly
thereof), (iii) this Commitment Letter and the Fee Letter (redacted in a manner
reasonably satisfactory to us) may be disclosed on a confidential basis to the
respective boards of directors and advisors of the Target

 

-9-



--------------------------------------------------------------------------------

Company in connection with their consideration of the Transaction, (iv) this
Commitment Letter (but not the Fee Letter) and its contents may be in any proxy
or other public filing relating to the Acquisition, (v) you may disclose this
Commitment Letter (but not the Fee Letter), and the contents hereof, to
potential Lenders and their affiliates, equity investors and to rating agencies
in connection with the Facilities and (vi) you may disclose the fees contained
in the Fee Letter as part of a generic disclosure of aggregate sources and uses
related to fee amounts to the extent customary or required in marketing
materials, any proxy or other public filing or any prospectus or other offering
memorandum.

The Commitment Parties shall use all confidential information provided to them
by or on behalf of you hereunder solely for the purpose of providing the
services which are the subject of this letter agreement and otherwise in
connection with the Transaction and shall treat confidentially all such
information; provided, however, that nothing herein shall prevent the Commitment
Parties from disclosing any such information (i) pursuant to the order of any
court or administrative agency or in any pending legal or administrative
proceeding, or otherwise as required by applicable law or compulsory legal
process (in which case the Commitment Parties agree to inform you promptly
thereof only to the extent permitted by law and other than in the case of
ordinary course audits or examinations), (ii) upon the request or demand of any
regulatory authority having jurisdiction over the Commitment Parties or any of
their respective affiliates, (iii) to the extent that such information becomes
publicly available other than by reason of disclosure in violation of this
agreement by the Commitment Parties, (iv) to the Commitment Parties’ affiliates,
employees, legal counsel, independent auditors and other experts or agents who
need to know such information in connection with the Transaction and are
informed of the confidential nature of such information, (v) for purposes of
establishing a “due diligence” defense, (vi) to the extent that such information
is received by the Commitment Parties from a third party that is not to the
Commitment Parties’ knowledge subject to confidentiality obligations to you,
(vii) to the extent that such information is independently developed by the
Commitment Parties, (viii) to the applicable rating agencies in connection with
any rating of the Facilities and/or Acquisition Holdings Notes or (ix) to
potential Lenders, participants or assignees who agree to be bound by the terms
of this paragraph (or language substantially similar to this paragraph or as
otherwise reasonably acceptable to you and each Commitment Party, including as
may be agreed in any confidential information memorandum or other marketing
material). This paragraph shall terminate on the second anniversary of the date
hereof.

You acknowledge that the Commitment Parties or their affiliates may be providing
financing or other services to parties whose interests may conflict with yours.
The Commitment Parties agree that they will not furnish confidential information
obtained from you to any of their other customers and will treat confidential
information relating to the Companies and their respective affiliates with the
same degree of care as they treat their own confidential information. The
Commitment Parties further advise you that they will not make available to you
confidential information that they have obtained or may obtain from any other
customer. In connection with the services and transactions contemplated hereby,
you agree that the Commitment Parties are permitted to access, use and share
with any of their bank or non-bank affiliates, agents, advisors (legal or
otherwise) or representatives any information concerning the Companies or any of
their respective affiliates that is or may come into the possession of the
Commitment Parties or any of such affiliates.

In connection with all aspects of each transaction contemplated by this
Commitment Letter, you acknowledge and agree, and acknowledge your affiliates’
understanding, that: (i) each of the New Term Loans, the Facilities and any
related arranging or other services described in this Commitment Letter is an
arm’s-length commercial transaction between you and your affiliates, on the one
hand, and the Commitment Parties, on the other hand, (ii) the Commitment Parties
have not provided any legal, accounting, regulatory or tax advice with respect
to any of the transactions contemplated hereby and you have consulted your own
legal, accounting, regulatory and tax advisors to the extent you have deemed
appropriate, (iii) you are capable of evaluating, and understand and accept, the
terms, risks and conditions

 

-10-



--------------------------------------------------------------------------------

of the transactions contemplated hereby, (iv) in connection with each
transaction contemplated hereby and the process leading to such transaction,
each Commitment Party has been, is, and will be acting solely as a principal and
has not been, is not, and will not be acting as an advisor, agent or fiduciary,
for you or any of your affiliates, stockholders, creditors or employees or any
other party, (v) the Commitment Parties have not assumed and will not assume an
advisory, agency or fiduciary responsibility in your or your affiliates’ favor
with respect to any of the transactions contemplated hereby or the process
leading thereto (irrespective of whether any of the Commitment Parties has
advised or is currently advising you or your affiliates on other matters) and
the Commitment Parties have no obligation to you or your affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth in this Commitment Letter and (vi) the Commitment Parties and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from yours and those of your affiliates, and the
Commitment Parties have no obligation to disclose any of such interests to you
or your affiliates. To the fullest extent permitted by law, you hereby waive and
release any claims that you may have against the Commitment Parties with respect
to any breach or alleged breach of agency or fiduciary duty in connection with
any aspect of any transaction contemplated by this Commitment Letter.

The Commitment Parties hereby notify the Companies that pursuant to the
requirements of the USA PATRIOT Act, Title III of Pub. L. 107-56 (signed into
law October 26, 2001) (the “U.S.A. Patriot Act”), each of them is required to
obtain, verify and record information that identifies the Companies, which
information includes your name and address and other information that will allow
the Commitment Parties, as applicable, to identify the Companies in accordance
with the U.S.A. Patriot Act.

Pinnacle agrees that the Lead Arrangers may place advertisements in financial
and other newspapers and journals at the Lead Arrangers’ expense describing the
Lead Arrangers’ involvement in and services rendered with respect to the
Transaction subject to customary confidentiality and disclosure restrictions.

7. Survival of Obligations. The provisions of Sections 2, 3, 4, 6 and 8 shall
remain in full force and effect regardless of whether any Credit Documentation
shall be executed and delivered and notwithstanding the termination of this
Commitment Letter or any commitment or undertaking of the Commitment Parties
hereunder, except that the provisions of Sections 2 and 3 shall not survive if
the commitments and undertakings of the Commitment Parties with respect thereto
are terminated prior to the effectiveness of the Credit Agreement Amendments and
the funding of the New Term Loans and the Facilities and funding thereof.

8. Miscellaneous. This Commitment Letter and the Fee Letter may be executed in
multiple counterparts and by different parties hereto in separate counterparts,
all of which, taken together, shall constitute an original. Delivery of an
executed counterpart of a signature page to this Commitment Letter or the Fee
Letter by telecopier, facsimile or other electronic transmission (e.g., a “pdf”
or “tiff”) shall be effective as delivery of a manually executed counterpart
thereof. Headings are for convenience of reference only and shall not affect the
construction of, or be taken into consideration when interpreting, this
Commitment Letter or the Fee Letter.

This Commitment Letter and the Fee Letter and any claim, controversy or dispute
arising out of or relating to this Commitment Letter or the Fee Letter shall be
governed by, and construed in accordance with, the laws of the State of New
York. Each party hereto hereby irrevocably waives any and all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Commitment Letter, the Fee
Letter, the Transaction and the other transactions contemplated hereby and
thereby or the actions of the Commitment Parties in the negotiation, performance
or enforcement hereof. Each party hereto hereby irrevocably and unconditionally
submits to the exclusive jurisdiction of any New York State court or Federal
court of the United States of America

 

-11-



--------------------------------------------------------------------------------

sitting in the Borough of Manhattan in New York City in respect of any suit,
action or proceeding arising out of or relating to the provisions of this
Commitment Letter, the Fee Letter, the Transaction and the other transactions
contemplated hereby and thereby and irrevocably agrees that all claims in
respect of any such suit, action or proceeding may be heard and determined in
any such court. The parties hereto agree that service of any process, summons,
notice or document by registered mail addressed to you shall be effective
service of process against you for any suit, action or proceeding relating to
any such dispute. Each party hereto waives, to the fullest extent permitted by
applicable law, any objection that it may now or hereafter have to the laying of
the venue of any such suit, action or proceedings brought in any such court, and
any claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum. A final judgment in any such suit, action
or proceeding brought in any such court may be enforced in any other courts to
whose jurisdiction you are or may be subject by suit upon judgment.

This Commitment Letter, together with the Fee Letter, embodies the entire
agreement and understanding among the parties hereto and your affiliates with
respect to the Facilities and supersedes all prior agreements and understandings
relating to the subject matter hereof. No party has been authorized by the
Commitment Parties to make any oral or written statements that are inconsistent
with this Commitment Letter. Neither this Commitment Letter (including the
attachments hereto) nor the Fee Letter may be amended or any term or provision
hereof or thereof waived or modified except by an instrument in writing signed
by each of the parties hereto.

This Commitment Letter may not be assigned by you without our prior written
consent (and any purported assignment without such consent will be null and
void), is intended to be solely for the benefit of the parties hereto and is not
intended to confer any benefits upon, or create any rights in favor of, any
person other than the parties hereto (and the Indemnified Parties). Each
Commitment Party may assign its commitment hereunder, in whole or in part, to
any of its affiliates or to any Lender. Any assignment by any Commitment Party
to any potential Lender made prior to the Acquisition Closing Date will only
relieve such Commitment Party of its obligations set forth herein to fund that
portion of the commitments so assigned if such assignment was approved by you
(such approval not to be unreasonably withheld or delayed).

Please indicate your acceptance of the terms of the New Term Loans and the
Facilities set forth in this Commitment Letter and the Fee Letter by returning
to us executed counterparts of this Commitment Letter and the Fee Letter with
respect to the Facilities not later than 11:59 p.m. (New York City time) on
December 20, 2012, whereupon the undertakings of the parties with respect to the
New Term Loans and the Facilities shall become effective to the extent and in
the manner provided hereby. This offer shall terminate if not so accepted by you
at or prior to that time. Upon your acceptance of this offer, thereafter the
commitments and undertakings of the Commitment Parties hereunder will expire on
the earliest of (a) at 5:00 p.m. (New York City time) on September 21, 2013;
(b) the termination of the Acquisition Agreement (as defined in Annex V hereto);
(c) the closing of the Acquisition; (d) the execution and delivery of the Credit
Documentation by all parties thereto; and (e) the date on which both (x) the
Note Consent has become effective and (y) you and the Commitment Parties have
entered into a commitment letter for new credit facilities that provide
sufficient proceeds for the payment of the Acquisition Consideration and the
refinancing of the obligations under Target Credit Agreement and the Pinnacle
Credit Agreement on terms to be mutually agreed. In addition, the commitments
and undertakings of the Commitment Parties with respect to (i) the New Target
Credit Facilities will automatically terminate upon the effectiveness of the
Target Credit Agreement Amendment, (ii) the New Pinnacle Credit Facilities will
automatically terminate upon the effectiveness of the Pinnacle Credit Agreement
Amendment and (iii) the Target Bridge Facility will automatically terminate upon
the effectiveness of the Note Consent.

[The remainder of this page intentionally left blank.]

 

-12-



--------------------------------------------------------------------------------

We are pleased to have the opportunity to work with you in connection with this
important financing.

 

Very truly yours,

JPMORGAN CHASE BANK, N.A.

By:

 

/s/ Mark E. Constantino

 

Name:

 

Mark E. Constantino

 

Title:

 

Executive Director

J.P. MORGAN SECURITIES LLC

By:

 

Jack D. Smith

 

Name:

 

Jack D. Smith

 

Title:

 

Managing Director

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC

By:

 

Robert Ehudin

 

Name:

 

Robert Ehudin

 

Title:

 

Authorized Signatory

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

The provisions of this Commitment Letter are accepted

and agreed to as of the date first written above:

PINNACLE ENTERTAINMENT, INC., a Delaware corporation

 

By:

 

/s/ Anthony Sanfilippo

 

Name:

 

Anthony Sanfilippo

 

Title:

 

President and Chief Executive Officer

Signature Page to Commitment Letter



--------------------------------------------------------------------------------

ANNEX I

SUMMARY OF TERMS AND CONDITIONS

TARGET CREDIT FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached.

 

Borrower:

The Target Company

 

Guarantors:

Same as existing and future Guarantors of the Target Credit Agreement.

Administrative

and Collateral Agent:

An entity to be determined will act as sole and exclusive administrative and
collateral agent for the Target Credit Agreement Lenders (the “Target Credit
Agreement Administrative Agent”).

Joint Arrangers

and Joint Bookrunning

Managers:

J.P. Morgan Securities LLC (“JPMS”) and Goldman Sachs Lending Partners LLC will
act as joint arrangers and joint bookrunning managers for the Target Credit
Facilities (in such capacity, the “Target Credit Agreement Lead Arrangers”).

 

Lenders:

JPMorgan Chase Bank, N.A, Goldman Sachs Lending Partners LLC and other banks,
financial institutions and institutional lenders selected by the Target Credit
Agreement Lead Arrangers (the “Target Credit Agreement Lenders”); provided that
the Target Credit Agreement Lenders which are lenders with respect to the Target
Revolving Credit Facility shall be subject to approval by the Borrower (such
approval not to be unreasonably withheld or delayed).

 

Target Credit Facilities:

An aggregate principal amount of $1,590,000,000 will be available through the
following facilities:

 

 

Target Revolving Credit Facility: A $400,000,000 revolving credit facility to be
provided by the Target Credit Agreement Lenders and available from time to time
on or after the Acquisition Closing Date until the maturity date with respect to
the Revolving Loans under the Target Credit Agreement, and to include a sublimit
to be determined for the issuance of standby and commercial letters of credit
(each, a “Letter of Credit”). Letters of Credit will be initially issued by an
entity to be determined (in such capacity, the “Issuing Bank”), and each of the
Target Credit Agreement Lenders under the Target Revolving Credit Facility will
purchase an irrevocable and unconditional participation in each Letter of
Credit. Up to $20,000,000 may be borrowed on the Acquisition Closing Date.
Letters of Credit issued under the Target Credit Agreement shall remain
outstanding after the Acquisition Closing Date.

 

Annex I-1



--------------------------------------------------------------------------------

 

Target A Term Loan Facility: A $200,000,000 A term loan facility to be provided
by the Target Credit Agreement Lenders and available on the Acquisition Closing
Date.

 

 

Target B Term Loan Facility: An $990,000,000 B term loan facility to be provided
by the Target Credit Agreement Lenders and available on the Acquisition Closing
Date.

 

Purpose:

The proceeds of the New Target Term B Loans, together with proceeds from the New
Pinnacle Term Loans and proceeds from either the Acquisitions Holdings Notes or
the Acquisition Holdings Bridge Facility, shall be used to fund the Acquisition
and to pay transaction fees and expenses and the working capital and general
corporate purposes of the Target Company and its subsidiaries after the
Acquisition Closing Date.

 

Interest Rates:

The interest rates per annum (calculated on a 360-day basis) applicable to the
Target Credit Facilities will be, at the option of the Borrower as set forth
below at either LIBOR or the Base Rate plus the Applicable Margin set forth in
the Fee Letter.

 

 

The Borrower may select interest periods of one, two, three or six months (and,
if agreed to by all relevant Target Credit Agreement Lenders for the Target
Revolving Credit Facility, the Target A Term Loan Facility or the Target B Term
Loan Facility, as applicable, nine or twelve months or such other period) for
LIBOR advances. Interest shall be payable at the end of the selected interest
period, but no less frequently than quarterly.

 

 

“LIBOR” and “Base Rate” will have meanings customary and appropriate for
financings of this type; provided that LIBOR with respect to the Target B Term
Loan Facility will be deemed to be not less than one percent (1.00%) per annum
and Base Rate will be deemed to be not less than 100 basis points higher than
one-month LIBOR.

 

 

During the continuance of an event of default, interest will accrue (i) on
principal of any loan at a rate of 200 basis points in excess of the rate
otherwise applicable to such loan and (ii) on any outstanding amount at a rate
of 200 basis points in excess of the non-default interest rate then applicable
to Base Rate loans under the Target Revolving Credit Facility, and will be
payable on demand.

 

Commitment Fee:

Commencing on the Acquisition Closing Date, a commitment fee of a per annum
amount to be determined (calculated on a 360-day basis) shall be payable on the
actual daily unused portions of the Target Revolving Credit Facility, such fee
to be payable quarterly in arrears and on the date of termination or expiration
of the commitments.

Calculation of Interest

and Fees:

Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a

 

Annex I-2



--------------------------------------------------------------------------------

 

365/366 day year), all calculations of interest and fees shall be made on the
basis of actual number of days elapsed in a 360-day year.

 

Cost and Yield Protection:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments, changes in capital adequacy and capital requirements or their
interpretation, illegality, unavailability, reserves without proration or offset
and payments free and clear of withholding or other taxes, and including
treating as introduced or adopted after the Acquisition Closing Date all the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all related
requests, rules, guidelines and directives promulgated thereunder and all
requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case, pursuant to Basel III.

 

Letter of Credit Fees:

Letter of Credit fees equal to the Applicable Margin from time to time on LIBOR
advances under the Target Revolving Credit Facility on a per annum basis will be
payable quarterly in arrears and shared proportionately by the Target Credit
Agreement Lenders under the Target Revolving Credit Facility. In addition, a
fronting fee of a per annum amount to be determined will be payable to the
Issuing Bank for its own account, as well as customary issuance and documentary
fees. Both the Letter of Credit fees and the fronting fees will be calculated on
the amount available to be drawn under each outstanding Letter of Credit.

 

Maturity:

Target A Senior Term Facility: If the Target Credit Agreement Amendment is
obtained, the maturity date under the Target Credit Agreement for the loans
under the Target A Term Loan Facility, and if the Target Credit Agreement
Amendment is not obtained, the date five years after the Acquisition Closing
Date.

 

 

Target B Senior Term Facility: The date seven years after the Acquisition
Closing Date.

 

 

Target Revolving Credit Facility: If the Target Credit Agreement Amendment is
obtained, the maturity date for the Revolving Loans under the Target Credit
Agreement, and if the Target Credit Agreement Amendment is not obtained, the
date five years after the Acquisition Closing Date.

 

Scheduled Amortization:

Target A Term Loan Facility: The same as the Target Credit Agreement
(collectively, the “Term A Scheduled Amortization”).

 

 

Target B Term Loan Facility: The Target B Term Facility will be subject to
quarterly amortization of one-quarter percent (0.25%) of the original principal
amount of the Target B Term Loan Facility (collectively, the “Term B Scheduled
Amortization”, and together with the Term A Scheduled Amortization, the
“Scheduled Amortization”).

 

Annex I-3



--------------------------------------------------------------------------------

 

Target Revolving Credit Facility: None.

 

Incremental Facilities:

The Credit Documentation will permit the Borrower to add one or more incremental
term loan facilities to the Target Credit Facilities (each, an “Target
Incremental Term Facility”) and/or increase commitments under the Target
Revolving Credit Facility (any such increase, an “Target Incremental Revolving
Facility”; the Target Incremental Term Facilities and the Target Incremental
Revolving Facilities are collectively referred to as “Target Incremental
Facilities”) in an aggregate amount of up to an amount to be agreed (of which no
more than an amount to be agreed may be under Target Incremental Revolving
Facilities); provided that (i) no Lender will be required to participate in any
such Target Incremental Facility, (ii) no event of default or default exists or
would exist after giving effect thereto, (iii) the representations and
warranties in the Credit Documentation shall be true and correct in all material
respects, (iv) on a pro forma basis on the date of incurrence and after giving
effect thereto (assuming, in the case of an Incremental Revolving Facility, the
full drawing thereunder), the Borrower shall be in compliance with a secured
leverage ratio that is 0.25x less than such ratio required by the financial
covenant as of the last day of the most recently ended fiscal quarter, (v) the
maturity date of any such Target Incremental Term Facility shall be no earlier
than the maturity date for the Target Senior Term Loan Facility, (vi) the
weighted average life to maturity of any Target Incremental Term Facility shall
be no shorter than the weighted average life to maturity of the Target Senior
Term Loan Facility, (vii) the interest margins for the Target Incremental Term
Facility shall be determined by the Borrower and the lenders of the Target
Incremental Term Facility; provided that in the event that the interest margins
for any Target Incremental Term Facility are greater than the Applicable Margins
for the Target Senior Term Loan Facility by more than 25 basis points, then the
Applicable Margins for the Target Senior Term Loan Facility shall be increased
to the extent necessary so that the interest margins for the Target Incremental
Term Facility are not more than 25 basis points higher than the Applicable
Margins for the Target Senior Term Loan Facility, and the Applicable Margins for
the Target Revolving Credit Facility shall be increased by a like amount;
provided that in determining the interest margins applicable to the Target Term
Loan Facility and the Applicable Margins for the Target Incremental Term
Facility, (x) original issue discount (“OID”) or upfront fees (which shall be
deemed to constitute like amounts of OID) payable by the Borrower for the
account of the Target Lenders of the Target Term Loan Facility or the Target
Incremental Term Facility in the primary syndication thereof shall be included
(with OID being equated to interest based on an assumed four-year life to
maturity), (y) customary arrangement or commitment fees payable to the Target
Lead Arrangers (or their affiliates) in connection with the Target Term Loan
Facility or to one or more arrangers (or their affiliates) of the Target
Incremental Term Facility shall be excluded, and (z) if the LIBOR or Base Rate
floor for the Target Incremental Term Facility is greater than the

 

Annex I-4



--------------------------------------------------------------------------------

 

LIBOR or Base Rate floor, respectively, for the existing Target Term Loan
Facility, the difference between such floor for the Target Incremental Term
Facility and the existing Target Term Loan Facility shall be equated to an
increase in the Applicable Margin for purposes of this clause (vii), (viii) each
Target Incremental Facility may be secured by a pari passu lien on the
collateral securing the Target Credit Facilities in each case on terms and
pursuant to documentation reasonably satisfactory to the Target Credit Agreement
Administrative Agent and (ix) any Target Incremental Revolving Facility shall be
on terms and pursuant to documentation applicable to the Target Revolving Credit
Facility and any Target Incremental Term Facility shall be on terms and pursuant
to documentation to be determined, provided that, to the extent such terms and
documentation are not consistent with the Target Term Loan Facility (except to
the extent permitted by clause (iv), (v) or (vi) above), they shall be
reasonably satisfactory to the Target Credit Agreement Administrative Agent. The
Borrower shall seek commitments in respect of any Target Incremental Facility
from banks, financial institutions and other institutional lenders reasonably
acceptable to the Target Credit Agreement Administrative Agent who will become
Target Lenders in connection therewith.

Mandatory Prepayments

and Commitment

Reductions:

Similar to the Target Credit Agreement.

Optional Prepayments and

Commitment Reductions:

Similar to the Target Credit Agreement.

 

Security:

Substantially the same as the collateral securing the obligations under the
Target Credit Agreement.

Conditions Precedent

to Closing:

Those specified in Section 5 of the Commitment Letter and Annex V to the
Commitment Letter.

Conditions Precedent to

Each Borrowing under the

Target Senior Credit Facilities:

Those specified in Section 5 of the Commitment Letter and Annex V to the
Commitment Letter.

 

 

After the Acquisition Closing Date, each borrowing or issuance or renewal of a
Letter of Credit under the Target Senior Credit Facilities will be subject to
satisfaction of the customary conditions precedent.

Representations and

Warranties:

Usual and customary for transactions of this type and similar to the Target
Credit Agreement.

 

Covenants:

Usual and customary affirmative, negative and financial covenants (applicable to
the Borrower and its subsidiaries that are not designated

 

Annex I-5



--------------------------------------------------------------------------------

 

as “unrestricted subsidiaries”) for a transaction of this type including,
without limitation, the following:

 

 

(a) Affirmative Covenants: Similar to the Target Credit Agreement.

 

 

(b) Negative Covenants: Similar to the Target Credit Agreement.

 

 

(c) Financial Covenants: Similar to the Target Credit Agreement.

 

Events of Default:

Similar to the Target Credit Agreement.

 

Unrestricted Subsidiaries:

Similar to the Target Credit Agreement.

Assignments and

Participations:

Similar to the Target Credit Agreement.

 

Waivers and Amendments:

Similar to the Target Credit Agreement.

 

Indemnification:

Similar to the Target Credit Agreement.

 

Governing Law:

New York.

 

Expenses:

Similar to the Target Credit Agreement.

Counsel to the

Administrative Agent:

Latham & Watkins, LLP.

 

Miscellaneous:

Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction.

 

Target Credit Agreement:

For purposes of this Target Credit Agreement Summary of Terms, the indication
that provisions will be similar to the Target Credit Agreement means that such
provisions will be similar to the provisions of the Target Credit Agreement with
adjustments to give effect to the Transactions and otherwise reasonably
requested by the Lead Arrangers.

 

Annex I-6



--------------------------------------------------------------------------------

ANNEX II

SUMMARY OF TERMS AND CONDITIONS

PINNACLE CREDIT FACILITIES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex I is attached

 

Borrower:

Pinnacle Entertainment, Inc.

 

Guarantors:

Same as existing and future Guarantors of the Pinnacle Credit Agreement.

Administrative

and Collateral Agent:

An entity to be determined will act as sole and exclusive administrative and
collateral agent for the Pinnacle Credit Agreement Lenders (the “Pinnacle Credit
Agreement Administrative Agent”).

Joint Arrangers

and Joint Bookrunning

Managers:

J.P. Morgan Securities LLC (“JPMS”) and Goldman Sachs Lending Partners LLC will
act as joint arrangers and joint bookrunning managers for the Pinnacle Credit
Facilities (in such capacity, the “Pinnacle Credit Agreement Lead Arrangers”).

 

Lenders:

JPMorgan Chase Bank, N.A, Goldman Sachs Lending Partners LLC and other banks,
financial institutions and institutional lenders selected by the Pinnacle Credit
Agreement Lead Arrangers (the “Pinnacle Credit Agreement Lenders”); provided
that the Pinnacle Credit Agreement Lenders which are lenders with respect to the
Pinnacle Revolving Credit Facility shall be subject to approval by the Borrower
(such approval not to be unreasonably withheld or delayed).

 

Credit Facilities:

An aggregate principal amount of $1,140,000,000 will be available through the
following facilities:

 

 

Pinnacle Revolving Credit Facility: A $410,000,000 revolving credit facility
(the “Pinnacle Revolving Credit Facility”) to be provided by the Pinnacle Credit
Agreement Lenders and available from time to time on or after the Acquisition
Closing Date until the maturity date with respect to the Revolving Loans under
the Pinnacle Credit Agreement, and to include a sublimit to be determined for
the issuance of standby and commercial letters of credit (each, a “Letter of
Credit”). Letters of Credit will be initially issued by a to be determined
entity (in such capacity, the “Issuing Bank”), and each of the Target Credit
Agreement Lenders under the Target Revolving Credit Facility will purchase an
irrevocable and unconditional participation in each Letter of Credit. Up to
$75,000,000 may be borrowed on the Acquisition Closing Date. Letters of Credit
issued under the Target Credit Agreement shall remain outstanding after the
Acquisition Closing Date.

 

Annex II-1



--------------------------------------------------------------------------------

 

Pinnacle Term Loan Facility: A $730,000,000 term loan facility to be provided by
the Pinnacle Credit Agreement Lenders and available on the Acquisition Closing
Date.

 

Purpose:

The proceeds of the New Pinnacle Term Loans, together with proceeds from the New
Target Term B Loans and proceeds from either the Acquisitions Holdings Notes or
the Acquisition Holdings Bridge Facility, shall be used to fund the Acquisition
and to pay transaction fees and expenses and the working capital and general
corporate purposes of Pinnacle and its subsidiaries after the Acquisition
Closing Date.

 

Interest Rates:

The interest rates per annum (calculated on a 360-day basis) applicable to the
Pinnacle Credit Facilities will be, at the option of the Borrower as set forth
below at either LIBOR or the Base Rate plus the Applicable Margin set forth in
the Fee Letter.

 

 

The Borrower may select interest periods of one, two, three or six months (and,
if agreed to by all relevant Pinnacle Credit Agreement Lenders for the Pinnacle
Revolving Credit Facility or the Pinnacle Term Loan Facility, as applicable,
nine or twelve months or such other period) for LIBOR advances. Interest shall
be payable at the end of the selected interest period, but no less frequently
than quarterly.

 

 

“LIBOR” and “Base Rate” will have meanings customary and appropriate for
financings of this type; provided that LIBOR with respect to the Pinnacle Term
Loan Facility will be deemed to be not less than one percent (1.00%) per annum
and Base Rate will be deemed to be not less than 100 basis points higher than
one-month LIBOR.

 

 

During the continuance of an event of default, interest will accrue (i) on
principal of any loan at a rate of 200 basis points in excess of the rate
otherwise applicable to such loan and (ii) on any outstanding amount at a rate
of 200 basis points in excess of the non-default interest rate then applicable
to Base Rate loans under the Pinnacle Revolving Credit Facility, and will be
payable on demand.

 

Commitment Fee:

Commencing on the Acquisition Closing Date, a commitment fee of a per annum
amount to be determined (calculated on a 360-day basis) shall be payable on the
actual daily unused portions of the Pinnacle Revolving Credit Facility, such fee
to be payable quarterly in arrears and on the date of termination or expiration
of the commitments.

Calculation of Interest

and Fees:

Other than calculations in respect of interest at the Base Rate (which shall be
made on the basis of actual number of days elapsed in a 365/366 day year), all
calculations of interest and fees shall be made on the basis of actual number of
days elapsed in a 360-day year.

 

Cost and Yield Protection:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs

 

Annex II-2



--------------------------------------------------------------------------------

 

incurred in connection with prepayments, changes in capital adequacy and capital
requirements or their interpretation, illegality, unavailability, reserves
without proration or offset and payments free and clear of withholding or other
taxes, and including treating as introduced or adopted after the Acquisition
Closing Date all the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all related requests, rules, guidelines and directives promulgated
thereunder and all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States regulatory
authorities, in each case, pursuant to Basel III.

 

Letter of Credit Fees:

Letter of Credit fees equal to the Applicable Margin from time to time on LIBOR
advances under the Pinnacle Revolving Credit Facility on a per annum basis will
be payable quarterly in arrears and shared proportionately by the Pinnacle
Credit Agreement Lenders under the Pinnacle Revolving Credit Facility. In
addition, a fronting fee of a per annum amount to be determined will be payable
to the Issuing Bank for its own account, as well as customary issuance and
documentary fees. Both the Letter of Credit fees and the fronting fees will be
calculated on the amount available to be drawn under each outstanding Letter of
Credit.

 

Maturity:

Pinnacle Senior Term Facility: The date seven years after the Acquisition
Closing Date.

 

 

Pinnacle Revolving Credit Facility: If the Pinnacle Credit Agreement Amendment
is obtained, the maturity date for the Revolving Loans under the Pinnacle Credit
Agreement, and if the Pinnacle Credit Agreement Amendment is not obtained, the
date five years after the Acquisition Closing Date.

 

Scheduled Amortization:

Pinnacle Term Loan Facility: The Pinnacle Term Facility will be subject to
quarterly amortization of one-quarter percent (0.25%) of the original principal
amount of the Pinnacle Term Loan Facility (the “Scheduled Amortization”).

 

 

Pinnacle Revolving Credit Facility: None.

 

Incremental Facilities:

Similar to the Pinnacle Credit Agreement.

Mandatory Prepayments

and Commitment

Reductions:

Similar to the Pinnacle Credit Agreement.

Optional Prepayments and

Commitment Reductions:

Similar to the Pinnacle Credit Agreement.

 

Security:

Substantially the same as the collateral securing the obligations under the
Pinnacle Credit Agreement.

 

Annex II-3



--------------------------------------------------------------------------------

Conditions Precedent

to Closing:

Those specified in Section 5 of the Commitment Letter and Annex V to the
Commitment Letter.

Conditions Precedent to

Each Borrowing under the

Target Senior Credit Facilities:

Those specified in Section 5 of the Commitment Letter and Annex V to the
Commitment Letter.

 

 

After the Acquisition Closing Date, each borrowing or issuance or renewal of a
Letter of Credit under the Target Senior Credit Facilities will be subject to
satisfaction of the customary conditions precedent.

Representations and

Warranties:

Usual and customary for transactions of this type and similar to the Pinnacle
Credit Agreement.

 

Covenants:

Usual and customary affirmative, negative and financial covenants (applicable to
the Borrower and its subsidiaries that are not designated as “unrestricted
subsidiaries”) for a transaction of this type, including, without limitation,
the following:

 

 

(a) Affirmative Covenants: Similar to the Pinnacle Credit Agreement.

 

 

(b) Negative Covenants: Similar to the Pinnacle Credit Agreement.

 

 

(c) Financial Covenants: Similar to the Pinnacle Credit Agreement.

 

Events of Default:

Similar to the Pinnacle Credit Agreement.

 

Unrestricted Subsidiaries:

Similar to the Pinnacle Credit Agreement.

Assignments and

Participations:

Similar to the Pinnacle Credit Agreement.

 

Waivers and Amendments:

Similar to the Pinnacle Credit Agreement.

 

Indemnification:

Similar to the Pinnacle Credit Agreement.

 

Governing Law:

New York.

 

Expenses:

Similar to the Pinnacle Credit Agreement.

Counsel to the

Administrative Agent:

Latham & Watkins, LLP.

 

Miscellaneous:

Each of the parties shall (i) waive its right to a trial by jury and (ii) submit
to New York jurisdiction.

 

Annex II-4



--------------------------------------------------------------------------------

Pinnacle Credit Agreement:

For purposes of this Pinnacle Credit Agreement Summary of Terms, the indication
that provisions will be similar to the Pinnacle Credit Agreement means that such
provisions will be similar to the provisions of the Pinnacle Credit Agreement
with adjustments to give effect to the Transactions and otherwise reasonably
requested by the Lead Arrangers.

 

Annex II-5



--------------------------------------------------------------------------------

ANNEX III-A

SUMMARY OF TERMS AND CONDITIONS

TARGET BRIDGE LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III-A is
attached.

 

Borrower:

The Target Company

 

Guarantors:

Same as the Target Credit Facilities.

Target Bridge Administrative

Agent:

A to be determined entity will act as sole and exclusive administrative agent
for the Target Bridge Lenders (the “Target Bridge Administrative Agent”).

Joint Arrangers and

Joint Bookrunning Manager:

J.P. Morgan Securities LLC (“JPMS”) and Goldman Sachs (“Goldman”) will act as
joint arrangers and joint bookrunning managers for the Target Bridge Loans (in
such capacity, the “Target Bridge Lead Arrangers”).

 

Bridge Lenders:

JPMorgan Chase Bank, N.A. or an affiliate thereof (“JPMCB”) and Goldman
(collectively, with JPMCB, the “Initial Bridge Lenders”) and other financial
institutions and institutional lenders selected by the Target Bridge Lead
Arrangers (the “Target Bridge Lenders”).

 

Target Bridge Loans:

Up to $1,050,400,000 of senior unsecured bridge loans (the “Target Bridge
Loans”) to satisfy any change of control put made with respect to the Existing
Notes. The Target Bridge Loans will be available to the Borrower in one drawing
upon consummation of the Acquisition.

 

Ranking:

The Target Bridge Loans will be senior unsecured obligations of the Borrower and
will rank pari passu in right of payment with all other senior unsecured
obligations of the Borrower and effectively subordinated to all of the
Borrower’s senior secured obligations, including borrowings under the Target
Credit Facilities, to the extent of the value of the collateral. The guarantees
will be senior unsecured obligations of each Guarantor and will rank pari passu
in right of payment with all other unsecured obligations of such Guarantor and
effectively subordinated to all of such Guarantor’s senior secured obligations,
including such Guarantor’s obligations under the Borrower’s Target Credit
Facilities, to the extent of the value of the collateral.

 

Security:

None.

 

Purpose:

The proceeds of the Target Bridge Loans will be used to fund any change of
control put obligations with respect to the Existing Notes.

 

Annex III-A-1



--------------------------------------------------------------------------------

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to
three-month LIBOR plus the Applicable Margin (as defined in the Fee Letter),
with such interest to increase by fifty (50) bps on each 90th day anniversary of
the Acquisition Closing Date.

 

 

“LIBOR” shall be deemed to be not less than 1.25% per annum.

 

 

During the continuance of an event of default, interest will accrue on the
principal of the Target Bridge Loans and on any other outstanding amount at a
rate of 200 basis points in excess of the rate otherwise applicable to the
Target Bridge Loans, and will be payable on demand.

 

 

Following the Target Bridge First Anniversary (as defined below), interest on
the Target Bridge Loans will accrue at a per annum rate equal to the Target
Total Cap, and will be payable quarterly in arrears.

 

 

All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.

 

Cost and Yield Protection:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments of LIBOR loans, changes in capital adequacy and capital
requirements or their interpretation, illegality, unavailability, reserves
without proration or offset and payments free and clear of withholding or other
taxes.

 

Amortization:

None.

 

Optional Prepayments:

The Target Bridge Loans may be prepaid prior to the first anniversary of the
Acquisition Closing Date (the “Target Bridge First Anniversary Date”), without
premium or penalty, in whole or in part, upon written notice, at the option of
the Borrower, at any time, together with accrued interest to the prepayment
date.

 

Mandatory Prepayments:

The Borrower shall prepay the Target Bridge Loans without premium or penalty and
offer to purchase Target Exchange Notes at the premium for optional redemptions
set forth in Annex III-C (on a pro rata basis) together with accrued interest to
the prepayment or purchase date, with (a) to the extent permitted pursuant the
Target Credit Agreement and the indenture for the Existing Target Notes, all net
cash proceeds from (i) sales of property and assets of the Target Company or any
of its subsidiaries (including sales or issuances of equity interests by
subsidiaries of the Target Company but excluding sales of inventory in the
ordinary course of business and other exceptions to be agreed in the Credit
Documentation), and (ii) Extraordinary Receipts (to be defined to include
extraordinary receipts such as tax refunds, casualty and indemnity payments, and
certain insurance proceeds and to exclude cash receipts in the ordinary course
of business), in each case, subject to reinvestment rights to be agreed, (b) to
the extent permitted pursuant the Target Credit Agreement and the indenture for
the Existing Target Notes, all net cash proceeds from the issuance or incurrence
after the

 

Annex III-A-2



--------------------------------------------------------------------------------

 

Acquisition Closing Date of additional debt of the Target Company or any of its
subsidiaries other than certain debt permitted under the Credit Documentation,
and (c) to the extent permitted pursuant the Target Credit Agreement and the
indenture for the Existing Target Notes, 100% of all net cash proceeds from any
issuance of equity interest by, or equity contribution to, the Target Company,
subject to exceptions to be agreed. The Borrower’s obligation to prepay Target
Bridge Loans and purchase Target Exchange Notes shall be deemed to be satisfied
with respect to clause (a) above on a dollar-for-dollar basis to the extent of
amounts applied to repay loans under (i) the Target Credit Agreement Term A Loan
Facility, (ii) the Target Credit Agreement Term B Loan Facility or (iii) the
Target Revolving Credit Facility to the extent accompanied by a permanent
reduction in commitments thereunder.

 

Change of Control:

In the event of a Target Change of Control (to be defined but to exclude the
Acquisition), each Target Bridge Lender will have the right to require the
Borrower, and the Borrower must offer, to prepay the outstanding principal
amount of the Target Bridge Loans at a premium equal to 101% of the principal
amount thereof, plus accrued and unpaid interest thereon to the date of
prepayment.

Conversion into Target

Rollover Loans:

If the Target Bridge Loans have not been previously prepaid in full for cash on
or prior to the Target Bridge First Anniversary Date, the principal amount of
the Target Bridge Loans outstanding on the Target Bridge First Anniversary Date
may, subject to the conditions precedent set forth in Annex III-B, be converted
into unsecured rollover loans with a maturity of seven years from the Target
Bridge First Anniversary Date and otherwise having the terms set forth in Annex
III-B (the “Target Rollover Loans”). Any Target Bridge Loans not converted into
Target Rollover Loans shall be repaid in full on the Target Bridge First
Anniversary Date.

Exchange into

Exchange Notes:

Each Target Bridge Lender that is (or will immediately transfer its Target
Exchange Notes to) an Eligible Holder (as defined in Annex III-C) will have the
right, at any time on or after the Target Bridge First Anniversary Date, to
exchange Target Rollover Loans held by it for unsecured senior exchange notes of
the Borrower having the terms set forth in Annex III-C (the “Target Exchange
Notes”). Notwithstanding the foregoing, the Borrower will not be required to
exchange Target Rollover Loans for Target Exchange Notes unless at least
$25,000,000 of Target Exchange Notes would be outstanding immediately after such
exchange. In connection with each such exchange, or at any time prior thereto if
requested by the Initial Target Bridge Lenders, the Borrower shall (i) deliver
to the Target Bridge Lenders that is receiving Target Exchange Notes, and to
such other Target Bridge Lenders as the Initial Target Bridge Lenders request,
an offering memorandum of the type customarily utilized in a Rule 144A offering
of high yield securities covering the resale of such Target Exchange Notes or
Target Bridge

 

Annex III-A-3



--------------------------------------------------------------------------------

 

Loans by such Target Bridge Lenders, in such form and substance as reasonably
acceptable to the Borrower and the Initial Target Bridge Lenders, and keep such
offering memorandum updated in a manner as would be required pursuant to a
customary Rule 144A securities purchase agreement, (ii) execute an exchange
agreement containing provisions customary in Rule 144A transactions (including
indemnification provisions) if requested by the Initial Target Bridge Lenders,
(iii) deliver or cause to be delivered such opinions and accountants’ comfort
letters addressed to the Initial Target Bridge Lenders and such certificates as
the Initial Target Bridge Lenders may request as would be customary in Rule 144A
offerings and otherwise in form and substance reasonably satisfactory to the
Initial Bridge Lenders and (iv) take such other actions, and cause its advisors,
auditors and counsel to take such actions, as reasonably requested by the
Initial Bridge Lenders in connection with issuances or resales of Target
Exchange Notes or Bridge Loans, including providing such information regarding
the business and operations of the Target Company and its subsidiaries as is
reasonably requested by any prospective holder of Target Exchange Notes or
Bridge Loans and customarily provided in due diligence investigations in
connection with purchases or resales of securities.

 

Conditions Precedent:

Those specified in Section 5 of the Commitment Letter and Annex V to the
Commitment Letter.

 

Covenants:

Based on the covenants for the Target Credit Facilities, subject to cushions in
respect of baskets and thresholds at levels to be determined and a covenant to
comply with the Fee Letter and a covenant for the Borrower to use its best
efforts to refinance the Target Bridge Facility with the proceeds of the Target
Permanent Securities as promptly as practicable following the Acquisition
Closing Date.

 

 

Negative covenants that are customary for high yield debt securities of issuers
of similar size and credit quality, as determined by the Target Bridge Lead
Arrangers in light of prevailing market conditions and other circumstances;
provided that prior to the Target Bridge First Anniversary Date, the limitation
on restricted payments and the limitation on liens and debt will be more
restrictive than customary high yield covenants. In addition the Borrower will
be required to comply with the Commitment Letter, the Fee Letter and the
Engagement Letter, and to use best efforts to refinance the Target Bridge Loans
as promptly as practicable following the Acquisition Closing Date, including by
taking the actions specified in Annex V.

Representations and

Warranties, Events of

Default, Waivers and

Consents:

Usual and customary for a transaction of this type and similar to those
contained in the Target Credit Facilities.

 

Annex III-A-4



--------------------------------------------------------------------------------

Assignments and

Participations:

Each Target Bridge Lender will be permitted to make assignments in minimum
amounts to be agreed to other entities approved by the Target Bridge
Administrative Agent, which approval shall not be unreasonably withheld or
delayed; provided, however, that no such approval shall be required in
connection with assignments to other Target Bridge Lenders or any of their
affiliates. Each Target Bridge Lender will also have the right, without any
consent, to assign as security all or part of its rights under the Credit
Documentation to any Federal Reserve Bank. Target Bridge Lenders will be
permitted to sell participations with voting rights limited to significant
matters such as changes in amount, rate and maturity date. An assignment fee in
the amount of $3,500 will be charged with respect to each assignment unless
waived by the Target Bridge Administrative Agent in its sole discretion.

 

 

If an Initial Target Bridge Lender makes an assignment of Target Bridge Loans at
a price less than par, the assignment agreement may provide that, upon any
repayment or prepayment of such Target Bridge Loans with the proceeds of an
issuance of securities of the Target Company or any of its subsidiaries in which
the Initial Target Bridge Lenders or an affiliate thereof acted as underwriter
or initial purchaser (an “Applicable Offering”), (i) the Borrower shall pay the
holder of such Target Bridge Loans the price set forth in the assignment
agreement as the price (which may be the price at which the Initial Target
Bridge Lenders assigned such Target Bridge Loans but in any event may not be
greater than par) at which time the holder of such Target Bridge Loans will be
repaid by the Borrower with the proceeds of an Applicable Offering (the “Agreed
Price”) and (ii) the Borrower shall pay the Initial Target Bridge Lenders the
difference between par and the Agreed Price. Such payments by the Borrower shall
be in full satisfaction of such Target Bridge Loans in the case of a repayment
or prepayment with proceeds of an Applicable Offering. For the avoidance of
doubt, the provisions of this paragraph do not apply to any repayments or
prepayments other than with proceeds of an Applicable Offering.

 

Governing Law:

New York.

Indemnification and

Expenses:

Same as the Target Credit Facilities.

Counsel to Target Bridge Lead

Arrangers:

Latham & Watkins, LLP.

 

Annex III-A-5



--------------------------------------------------------------------------------

ANNEX III-B

TARGET ROLLOVER LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III-B is
attached.

 

Borrower:

Same as the Target Bridge Loans.

 

Guarantors:

Same as the Target Bridge Loans.

 

Rollover Loans:

Target Rollover Loans in an initial principal amount equal to 100% of the
outstanding principal amount of the Target Bridge Loans on the Target Bridge
First Anniversary Date. Subject to the conditions precedent set forth below, the
Target Rollover Loans will be available to the Borrower to refinance the Target
Bridge Loans on the Target Bridge First Anniversary Date. The Target Rollover
Loans will be governed by the Credit Documentation for the Target Bridge Loans
and, except as set forth below, shall have the same terms as the Target Bridge
Loans.

 

Ranking and Security:

Same as Target Bridge Loans.

 

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to the
Target Total Cap.

 

 

During the continuance of an event of default, interest will accrue on the
principal of the Target Rollover Loans and on any other outstanding amount at a
rate of 200 basis points in excess of the rate otherwise applicable to the
Target Rollover Loans, and will be payable on demand.

 

 

All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.

 

Maturity:

Seven years after the Acquisition Closing Date (the “Target Rollover Maturity
Date”).

 

Optional Prepayments:

For so long as the Target Rollover Loans have not been exchanged for Target
Exchange Notes of the Borrower as provided in Annex III-C, they may be prepaid
at the option of the Borrower, in whole or in part, at any time, together with
accrued and unpaid interest to the prepayment date (but without premium or
penalty).

Conditions Precedent to

Rollover:

The ability of the Borrower to convert any Target Bridge Loans into Target
Rollover Loans is subject to the following conditions being satisfied:

 

  (i)

at the time of any such refinancing, there shall exist no event of default or
event that, with notice and/or lapse of time, could

 

Annex III-B-1



--------------------------------------------------------------------------------

 

become an event of default, and there shall be no failure to comply with the
Target Take-out Demand (as defined in the Fee Letter);

 

  (ii)

all fees due to the Target Bridge Lead Arrangers and the Initial Target Bridge
Lenders shall have been paid in full;

 

  (iii)

the Target Bridge Lenders shall have received promissory notes evidencing the
Target Rollover Loans (if requested) and such other documentation as shall be
set forth in the Credit Documentation; and

 

  (iv)

no order, decree, injunction or judgment enjoining any such refinancing shall be
in effect.

 

Covenants:

From and after the Target Bridge First Anniversary Date, the covenants
applicable to the Target Rollover Loans will conform to those applicable to the
Target Exchange Notes.

Assignments and

Participations:

Same as the Target Bridge Loans.

 

Governing Law:

New York.

Indemnification and

Expenses:

Same as the Target Bridge Loans.

 

Annex III-B-2



--------------------------------------------------------------------------------

ANNEX III-C

SUMMARY OF TERMS AND CONDITIONS

TARGET EXCHANGE NOTES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex II-C is
attached.

 

Issuer:

Same as the Target Bridge Loans.

 

Guarantors:

Same as the Target Bridge Loans.

 

Exchange Notes:

The Borrower will issue the Target Exchange Notes under an indenture that
complies with the Trust Indenture Act of 1939, as amended (the “Target
Indenture”). The Borrower will appoint a trustee reasonably acceptable to the
holders of the Target Exchange Notes. The Target Indenture will include
provisions customary for an indenture governing publicly traded high yield debt
securities, but with covenants that are more restrictive in certain respects.
Except as expressly set forth above, the Target Exchange Notes shall have the
same terms as the Target Rollover Loans.

 

Ranking and Security:

Same as the Target Bridge Loans.

 

Interest Rate:

Interest shall be payable quarterly in arrears at a per annum rate equal to the
Target Total Cap.

 

 

During the continuance of an event of default, interest will accrue on the
principal of the Target Exchange Notes and on any other outstanding amount at a
rate of 200 basis points in excess of the rate otherwise applicable to the
Target Exchange Notes, and will be payable on demand.

 

Maturity:

Same as the Target Rollover Loans.

 

Amortization:

None.

 

Optional Redemption:

Until the date that is the 48 month anniversary of the Acquisition Closing Date
(the “Redemption Date”), the Target Exchange Notes will be redeemable at a
customary “make-whole” premium calculated using a discount rate equal to the
yield on comparable Treasury securities plus 50 basis points. Thereafter, the
Target Exchange Notes will be redeemable at the option of the Target Company at
a premium equal to 50% of the coupon on the Target Exchange Notes, declining
ratably to par on the date which is 12 months prior to the Target Rollover
Maturity Date.

 

 

In addition, Target Exchange Notes will be redeemable at the option of the
Issuer prior to the Redemption Date with the net cash proceeds of qualified
equity offerings of the Target Company at a premium equal to the coupon on the
Target Exchange Notes; provided that after giving



--------------------------------------------------------------------------------

 

effect to such redemption at least 65% of the aggregate principal amount of
Target Exchange Notes originally issued shall remain outstanding.

Mandatory

Offer to Purchase:

The Borrower will be required to offer to purchase the Target Exchange Notes
upon a Target Change of Control (to be defined in the Target Indenture but to
exclude the Acquisition) at 101% of the principal amount thereof plus accrued
interest to the date of purchase.

Right to Transfer

Exchange Notes:

Each holder of Target Exchange Notes shall have the right to transfer its Target
Exchange Notes in whole or in part, at any time to an Eligible Holder and, after
the Target Exchange Notes are registered pursuant to the provisions described
under “Registration Rights”, to any person or entity; provided that if the
Issuer or any of its affiliates holds Target Exchange Notes, such Target
Exchange Notes shall be disregarded in any voting. “Eligible Holder” will mean
(a) an institutional “accredited investor” within the meaning of Rule 501 under
the Securities Act, (b) a “qualified institutional buyer” within the meaning of
Rule 144A under the Securities Act, (c) a person acquiring the Target Exchange
Notes pursuant to an offer and sale occurring outside of the United States
within the meaning of Regulation S under the Securities Act, (d) a person
acquiring the Target Exchange Notes in a transaction that is, in the opinion of
counsel reasonably acceptable to the Issuer or (e) any Commitment Party, exempt
from the registration requirements of the Securities Act; provided that in each
case such Eligible Holder represents that it is acquiring the Target Exchange
Notes for its own account and that it is not acquiring such Target Exchange
Notes with a view to, or for offer or sale in connection with, any distribution
thereof (within the meaning of the Securities Act) that would be in violation of
the securities laws of the United States or any state thereof.

 

Registration Rights:

None.

 

Governing Law:

New York.

Indemnification and

Expenses:

Same as the Target Bridge Loans.

 

Annex III-C-2



--------------------------------------------------------------------------------

ANNEX IV-A

SUMMARY OF TERMS AND CONDITIONS

ACQUISITION HOLDINGS BRIDGE LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex III-A is
attached.

 

Borrower:

Acquisition Holdings

 

Guarantors:

None.

Acquisition Holdings Bridge

Administrative Agent:

An entity to be determined will act as sole and exclusive administrative agent
for the Acquisition Holdings Bridge Lenders (the “Acquisition Holdings Bridge
Administrative Agent”).

Joint Arrangers and

Joint Bookrunning Manager:

J.P. Morgan Securities LLC (“JPMS”) and Goldman Sachs (“Goldman”) will act as
joint arrangers and joint bookrunning managers for the Acquisition Holdings
Bridge Loans (in such capacity, the “Acquisition Holdings Bridge Lead
Arrangers”).

 

Bridge Lenders:

JPMorgan Chase Bank, N.A. or an affiliate thereof (“JPMCB”) and Goldman
(collectively, with JPMCB, the “Initial Bridge Lenders”) and other financial
institutions and institutional lenders selected by the Acquisition Holdings
Bridge Lead Arrangers (the “Acquisition Holdings Bridge Lenders”).

Acquisition Holdings

Bridge Loans:

Up to $315,000,000 of senior unsecured bridge loans (the “Acquisition Holdings
Bridge Loans”) to satisfy a portion of the Acquisition Consideration on the
Acquisition Closing Date. The Acquisition Holdings Bridge Loans will be
available to the Borrower in one drawing upon consummation of the Acquisition

 

Ranking:

The Acquisition Holdings Bridge Loans will be senior unsecured obligations of
the Borrower and will rank pari passu in right of payment with all other senior
unsecured obligations of the Borrower.

 

Security:

None.

 

Purpose:

The proceeds of the Acquisition Holdings Bridge Loans, together with proceeds
from the New Term Loans, shall be used to fund the Acquisition and to pay
transaction fees and expenses related thereto.

 

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to
three-month LIBOR plus the Applicable Margin (as defined in the Fee Letter),
with such interest to increase by fifty (50) bps on each 90th day anniversary of
the Acquisition Closing Date.

 

 

“LIBOR” shall be deemed to be not less than 1.25%.

 

Annex IV-A-1



--------------------------------------------------------------------------------

 

During the continuance of an event of default, interest will accrue on the
principal of the Acquisition Holdings Bridge Loans and on any other outstanding
amount at a rate of 200 basis points in excess of the rate otherwise applicable
to the Acquisition Holdings Bridge Loans, and will be payable on demand.

 

 

Following the Acquisition Holdings Bridge First Anniversary (as defined below),
interest on the Acquisition Holdings Bridge Loans will accrue at a per annum
rate equal to the Acquisition Holdings Total Cap, and will be payable quarterly
in arrears.

 

 

All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.

 

Cost and Yield Protection:

Customary for transactions and facilities of this type, including, without
limitation, in respect of breakage or redeployment costs incurred in connection
with prepayments of LIBOR loans, changes in capital adequacy and capital
requirements or their interpretation, illegality, unavailability, reserves
without proration or offset and payments free and clear of withholding or other
taxes.

 

Amortization:

None.

 

Optional Prepayments:

The Acquisition Holdings Bridge Loans may be prepaid prior to the first
anniversary of the Acquisition Closing Date (the “Acquisition Holdings Bridge
First Anniversary Date”), without premium or penalty, in whole or in part, upon
written notice, at the option of the Borrower, at any time, together with
accrued interest to the prepayment date.

 

Mandatory Prepayments:

The Borrower shall prepay the Acquisition Holdings Bridge Loans without premium
or penalty and offer to purchase Acquisition Holdings Exchange Notes at the
premium for optional redemptions set forth in Annex IV-C (on a pro rata basis)
together with accrued interest to the prepayment or purchase date, with (a) to
the extent permitted pursuant the Target Credit Agreement and the indenture for
the Existing Target Notes, all net cash proceeds from (i) sales of property and
assets of Acquisition Holdings or any of its subsidiaries (including sales or
issuances of equity interests by subsidiaries of Acquisition Holdings but
excluding sales of inventory in the ordinary course of business and other
exceptions to be agreed in the Credit Documentation), and (ii) Extraordinary
Receipts (to be defined to include extraordinary receipts such as tax refunds,
casualty and indemnity payments, and certain insurance proceeds and to exclude
cash receipts in the ordinary course of business), in each case, subject to
reinvestment rights to be agreed; (b) to the extent permitted pursuant the
Target Credit Agreement and the indenture for the Existing Target Notes, all net
cash proceeds from the issuance or incurrence after the Acquisition Closing Date
of additional debt of Acquisition Holdings other than certain debt permitted
under the Credit Documentation; and (c) to the extent

 

Annex IV-A-2



--------------------------------------------------------------------------------

 

permitted pursuant the Target Credit Agreement and the indenture for the
Existing Target Notes, 100% of all net cash proceeds from any issuance of equity
interest by, or equity contribution to, Acquisition Holdings, in each case
subject to exceptions to be agreed and minus any amount applied to permanently
reduce the principal amount outstanding under the Target Credit Facilities and
the Target Bridge Facility.

 

Change of Control:

In the event of a Acquisition Holdings Change of Control (to be defined), each
Acquisition Holdings Bridge Lender will have the right to require the Borrower,
and the Borrower must offer, to prepay the outstanding principal amount of the
Acquisition Holdings Bridge Loans at a premium equal to 101% of the principal
amount thereof, plus accrued and unpaid interest thereon to the date of
prepayment.

Conversion into Acquisition

Holdings Rollover Loans:

If the Acquisition Holdings Bridge Loans have not been previously prepaid in
full for cash on or prior to the Acquisition Holdings Bridge First Anniversary
Date, the principal amount of the Acquisition Holdings Bridge Loans outstanding
on the Acquisition Holdings Bridge First Anniversary Date may, subject to the
conditions precedent set forth in Annex IV-B, be converted into unsecured
rollover loans with a maturity of four years from the Acquisition Holdings
Bridge First Anniversary Date and otherwise having the terms set forth in Annex
IV-B (the “Acquisition Holdings Rollover Loans”). Any Acquisition Holdings
Bridge Loans not converted into Acquisition Holdings Rollover Loans shall be
repaid in full on the Acquisition Holdings Bridge First Anniversary Date.

Exchange into

Exchange Notes:

Each Acquisition Holdings Bridge Lender that is (or will immediately transfer
its Acquisition Holdings Exchange Notes to) an Eligible Holder (as defined in
Annex IV-C) will have the right, at any time on or after the Acquisition
Holdings Bridge First Anniversary Date, to exchange Acquisition Holdings
Rollover Loans held by it for unsecured senior exchange notes of the Borrower
having the terms set forth in Annex IV-C (the “Acquisition Holdings Exchange
Notes”). Notwithstanding the foregoing, the Borrower will not be required to
exchange Acquisition Holdings Rollover Loans for Acquisition Holdings Exchange
Notes unless at least $25.0 million of Acquisition Holdings Exchange Notes would
be outstanding immediately after such exchange. In connection with each such
exchange, or at any time prior thereto if requested by the Initial Acquisition
Holdings Bridge Lenders, the Borrower shall (i) deliver to the Acquisition
Holdings Bridge Lenders that is receiving Acquisition Holdings Exchange Notes,
and to such other Acquisition Holdings Bridge Lenders as the Initial Acquisition
Holdings Bridge Lenders request, an offering memorandum of the type customarily
utilized in a Rule 144A offering of high yield securities covering the resale of
such Acquisition Holdings Exchange Notes or Acquisition Holdings Bridge Loans by
such Acquisition Holdings Bridge Lenders, in such form and substance

 

Annex IV-A-3



--------------------------------------------------------------------------------

 

as reasonably acceptable to the Borrower and the Initial Acquisition Holdings
Bridge Lenders, and keep such offering memorandum updated in a manner as would
be required pursuant to a customary Rule 144A securities purchase agreement,
(ii) execute an exchange agreement containing provisions customary in Rule 144A
transactions (including indemnification provisions) if requested by the Initial
Acquisition Holdings Bridge Lenders, (iii) deliver or cause to be delivered such
opinions and accountants’ comfort letters addressed to the Initial Acquisition
Holdings Bridge Lenders and such certificates as the Initial Acquisition
Holdings Bridge Lenders may request as would be customary in Rule 144A offerings
and otherwise in form and substance reasonably satisfactory to the Initial
Bridge Lenders and (iv) take such other actions, and cause its advisors,
auditors and counsel to take such actions, as reasonably requested by the
Initial Bridge Lenders in connection with issuances or resales of Acquisition
Holdings Exchange Notes or Bridge Loans, including providing such information
regarding the business and operations of Acquisition Holdings and its
subsidiaries as is reasonably requested by any prospective holder of Acquisition
Holdings Exchange Notes or Bridge Loans and customarily provided in due
diligence investigations in connection with purchases or resales of securities.

 

Conditions Precedent:

Those set forth in the Commitment Letter (including the conditions specified in
Annex V to the Commitment Letter).

 

Covenants:

Affirmative covenants that are customary for a facility of this type.

 

 

Negative covenants that are customary for leverage facilities of this type for
borrowers of similar size and credit quality. In addition the Borrower will be
required to comply with the Commitment Letter, the Fee Letter and the Engagement
Letter, and to use best efforts to refinance the Acquisition Holdings Bridge
Loans as promptly as practicable following the Acquisition Closing Date,
including by taking the actions specified in Annex V.

Representations and

Warranties, Events of

Default, Waivers and

Consents:

Usual and customary for a transaction of this type.

Assignments and

Participations:

Each Acquisition Holdings Bridge Lender will be permitted to make assignments in
minimum amounts to be agreed to other entities approved by the Acquisition
Holdings Bridge Administrative Agent, which approval shall not be unreasonably
withheld or delayed; provided, however, that no such approval shall be required
in connection with assignments to other Acquisition Holdings Bridge Lenders or
any of their affiliates. Each Acquisition Holdings Bridge Lender will also have
the right, without any consent, to assign as security all or part of its rights
under the Credit Documentation to any

 

Annex IV-A-4



--------------------------------------------------------------------------------

 

Federal Reserve Bank. Acquisition Holdings Bridge Lenders will be permitted to
sell participations with voting rights limited to significant matters such as
changes in amount, rate and maturity date. An assignment fee in the amount of
$3,500 will be charged with respect to each assignment unless waived by the
Acquisition Holdings Bridge Administrative Agent in its sole discretion.

 

 

If an Initial Acquisition Holdings Bridge Lender makes an assignment of
Acquisition Holdings Bridge Loans at a price less than par, the assignment
agreement may provide that, upon any repayment or prepayment of such Acquisition
Holdings Bridge Loans with the proceeds of an issuance of securities of
Acquisition Holdings or any of its subsidiaries in which the Initial Acquisition
Holdings Bridge Lenders or an affiliate thereof acted as underwriter or initial
purchaser (an “Applicable Offering”), (i) the Borrower shall pay the holder of
such Acquisition Holdings Bridge Loans the price set forth in the assignment
agreement as the price (which may be the price at which the Initial Acquisition
Holdings Bridge Lenders assigned such Acquisition Holdings Bridge Loans but in
any event may not be greater than par) at which the holder of such Acquisition
Holdings Bridge Loans will be repaid by the Borrower with the proceeds of an
Applicable Offering (the “Agreed Price”) and (ii) the Borrower shall pay the
Initial Acquisition Holdings Bridge Lenders the difference between par and the
Agreed Price. Such payments by the Borrower shall be in full satisfaction of
such Acquisition Holdings Bridge Loans in the case of a repayment or prepayment
with proceeds of an Applicable Offering. For the avoidance of doubt, the
provisions of this paragraph do not apply to any repayments or prepayments other
than with proceeds of an Applicable Offering.

 

Governing Law:

New York.

Indemnification and

Expenses:

Customary for facilities of this type.

Counsel to Target Bridge Lead

Arrangers:

Latham & Watkins, LLP.

 

Annex IV-A-5



--------------------------------------------------------------------------------

ANNEX IV-B

ACQUISITION HOLDINGS ROLLOVER LOANS

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex IV-B is
attached.

 

Borrower:

Same as the Acquisition Holdings Bridge Loans.

 

Guarantors:

None.

 

Rollover Loans:

Acquisition Holdings Rollover Loans in an initial principal amount equal to 100%
of the outstanding principal amount of the Acquisition Holdings Bridge Loans on
the Acquisition Holdings Bridge First Anniversary Date. Subject to the
conditions precedent set forth below, the Acquisition Holdings Rollover Loans
will be available to the Borrower to refinance the Acquisition Holdings Bridge
Loans on the Acquisition Holdings Bridge First Anniversary Date. The Acquisition
Holdings Rollover Loans will be governed by the Credit Documentation for the
Acquisition Holdings Bridge Loans and, except as set forth below, shall have the
same terms as the Acquisition Holdings Bridge Loans.

 

Ranking and Security:

Same as Acquisition Holdings Bridge Loans.

 

Interest Rate:

Interest shall be payable quarterly in arrears at a rate per annum equal to the
Acquisition Holdings Total Cap.

 

 

During the continuance of an event of default, interest will accrue on the
principal of the Acquisition Holdings Rollover Loans and on any other
outstanding amount at a rate of 200 basis points in excess of the rate otherwise
applicable to the Acquisition Holdings Rollover Loans, and will be payable on
demand.

 

 

All calculations of interest shall be made on the basis of actual number of days
elapsed in a 360-day year.

 

Maturity:

Five years after the Acquisition Closing Date (the “Acquisition Holdings
Rollover Maturity Date”).

 

Optional Prepayments:

For so long as the Acquisition Holdings Rollover Loans have not been exchanged
for Acquisition Holdings Exchange Notes of the Borrower as provided in Annex
IV-C, they may be prepaid at the option of the Borrower, in whole or in part, at
any time, together with accrued and unpaid interest to the prepayment date (but
without premium or penalty).

Conditions Precedent to

Rollover:

The ability of the Borrower to convert any Acquisition Holdings Bridge Loans
into Acquisition Holdings Rollover Loans is subject to the following conditions
being satisfied:

 

Annex IV-B-1



--------------------------------------------------------------------------------

  (i)

at the time of any such refinancing, there shall exist no event of default or
event that, with notice and/or lapse of time, could become an event of default,
and there shall be no failure to comply with the Acquisition Holdings Take-out
Demand (as defined in the Fee Letter);

 

  (ii)

all fees due to the Acquisition Holdings Bridge Lead Arrangers and the Initial
Acquisition Holdings Bridge Lenders shall have been paid in full;

 

  (iii)

the Acquisition Holdings Bridge Lenders shall have received promissory notes
evidencing the Acquisition Holdings Rollover Loans (if requested) and such other
documentation as shall be set forth in the Credit Documentation; and

 

  (iv)

no order, decree, injunction or judgment enjoining any such refinancing shall be
in effect.

 

Covenants:

From and after the Acquisition Holdings Bridge First Anniversary Date, the
covenants applicable to the Acquisition Holdings Rollover Loans will conform to
those applicable to the Acquisition Holdings Exchange Notes, except for
covenants relating to the obligation of the Borrower to refinance the
Acquisition Holdings Rollover Loans and others to be agreed.

Assignments and

Participations:

Same as the Acquisition Holdings Bridge Loans.

 

Governing Law:

New York.

Indemnification and

Expenses:

Same as the Acquisition Holdings Bridge Loans.

 

Annex IV-B-2



--------------------------------------------------------------------------------

ANNEX IV-C

SUMMARY OF TERMS AND CONDITIONS

ACQUISITION HOLDINGS EXCHANGE NOTES

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex IV-C is
attached.

 

Issuer:

Same as the Acquisition Holdings Bridge Loans.

 

Guarantors:

Same as the Acquisition Holdings Bridge Loans.

 

Exchange Notes:

The Borrower will issue the Acquisition Holdings Exchange Notes under an
indenture that complies with the Trust Indenture Act of 1939, as amended (the
“Acquisition Holdings Indenture”). The Borrower will appoint a trustee
reasonably acceptable to the holders of the Acquisition Holdings Exchange Notes.
The Acquisition Holdings Indenture will include provisions customary for an
indenture governing publicly traded high yield debt securities, but with
covenants that are more restrictive in certain respects. Except as expressly set
forth above, the Acquisition Holdings Exchange Notes shall have the same terms
as the Acquisition Holdings Rollover Loans.

 

Ranking and Security:

Same as the Acquisition Holdings Bridge Loans.

 

Interest Rate:

Interest shall be payable quarterly in arrears at a per annum rate equal to the
Acquisition Holdings Total Cap.

 

 

During the continuance of an event of default, interest will accrue on the
principal of the Acquisition Holdings Exchange Notes and on any other
outstanding amount at a rate of 200 basis points in excess of the rate otherwise
applicable to the Acquisition Holdings Exchange Notes, and will be payable on
demand.

 

Maturity:

Same as the Acquisition Holdings Rollover Loans.

 

Amortization:

None.

 

Optional Redemption:

Until the date that is the 30 month anniversary of the Acquisition Closing Date
(the “Redemption Date”), the Acquisition Holdings Exchange Notes will be
redeemable at a customary “make-whole” premium calculated using a discount rate
equal to the yield on comparable Treasury securities plus 50 basis points.
Thereafter, the Acquisition Holdings Exchange Notes will be redeemable at the
option of Acquisition Holdings at a premium equal to 50% of the coupon on the
Acquisition Holdings Exchange Notes, declining ratably to par on the date which
is 12 months prior to the Acquisition Holdings Rollover Maturity Date.

 

 

In addition, Acquisition Holdings Exchange Notes will be redeemable at the
option of the Issuer prior to the Redemption Date with the net

 

Annex IV-C-1



--------------------------------------------------------------------------------

 

cash proceeds of qualified equity offerings of the Acquisition Holdings Company
at a premium equal to the coupon on the Acquisition Holdings Exchange Notes;
provided that after giving effect to such redemption at least 65% of the
aggregate principal amount of Acquisition Holdings Exchange Notes originally
issued shall remain outstanding.

Mandatory

Offer to Purchase:

The Borrower will be required to offer to purchase the Acquisition Holdings
Exchange Notes upon an Acquisition Holdings Change of Control (to be defined in
the Acquisition Holdings Indenture but to exclude the Acquisition) at 101% of
the principal amount thereof plus accrued interest to the date of purchase.

Right to Transfer

Exchange Notes:

Each holder of Acquisition Holdings Exchange Notes shall have the right to
transfer its Acquisition Holdings Exchange Notes in whole or in part, at any
time to an Eligible Holder and, after the Acquisition Holdings Exchange Notes
are registered pursuant to the provisions described under “Registration Rights”,
to any person or entity; provided that if the Issuer or any of its affiliates
holds Acquisition Holdings Exchange Notes, such Acquisition Holdings Exchange
Notes shall be disregarded in any voting. “Eligible Holder” will mean (a) an
institutional “accredited investor” within the meaning of Rule 501 under the
Securities Act, (b) a “qualified institutional buyer” within the meaning of Rule
144A under the Securities Act, (c) a person acquiring the Acquisition Holdings
Exchange Notes pursuant to an offer and sale occurring outside of the United
States within the meaning of Regulation S under the Securities Act, (d) a person
acquiring the Acquisition Holdings Exchange Notes in a transaction that is, in
the opinion of counsel reasonably acceptable to the Issuer, exempt from the
registration requirements of the Securities Act or (e) any Commitment Party;
provided that in each case such Eligible Holder represents that it is acquiring
the Acquisition Holdings Exchange Notes for its own account and that it is not
acquiring such Acquisition Holdings Exchange Notes with a view to, or for offer
or sale in connection with, any distribution thereof (within the meaning of the
Securities Act) that would be in violation of the securities laws of the United
States or any state thereof.

 

Registration Rights:

None.

 

Governing Law:

New York.

Indemnification and

Expenses:

Same as the Acquisition Holdings Bridge Loans.

 

Annex IV-C-2



--------------------------------------------------------------------------------

ANNEX V

CONDITIONS PRECEDENT TO CLOSING

Capitalized terms not otherwise defined herein have the same meanings as
specified therefor in the Commitment Letter to which this Annex V is attached.

The funding of the New Term Loans and the loans under the Facilities will be
subject to the following conditions precedent:

(i) The Lead Arrangers shall be satisfied with the definitive agreement relating
to the Acquisition (including all schedules and exhibits thereto) (the
“Acquisition Agreement”) (it being understood that the Commitment Parties, the
Lenders and the Lead Arrangers hereby acknowledge that they are satisfied with
the Acquisition Agreement, dated as of December 20, 2012, and all exhibits,
schedules, annexes, attachments and exhibits thereto which have been delivered
to the Lead Arrangers at 3:54 pm Pacific time on December 20, 2012); and the
Acquisition Agreement shall not have been altered, amended or otherwise changed
or supplemented or any provision waived or consented to that would be materially
adverse to the Lenders or the Lead Arrangers (in their capacity as such) without
the prior written consent of the Lead Arrangers.

(ii) Since the date of the Commitment Letter, there has been no Company Material
Adverse Effect, which shall be defined as follows (any capitalized terms not
defined in the Commitment Letter shall have the meaning set forth in the
Acquisition Agreement):

“Company Material Adverse Effect” means any event, change, occurrence or effect
that would have or would reasonably be expected to have a material adverse
effect on the business, financial condition or results of operations of the
Target Company and its Subsidiaries, taken as a whole, other than any change,
effect, event or occurrence resulting from (a) changes in general economic,
financial market, business or geopolitical conditions, (b) general changes or
developments in any of the industries or markets in which the Target Company or
its Subsidiaries operate or intend to operate, including increased competition,
(c) any actions required to be taken pursuant to Section 5.7 of the Acquisition
Agreement to obtain any approval or authorization under applicable antitrust or
competition Laws or applicable Gaming Laws necessary for the consummation of the
Merger, (d) changes in any applicable Laws or applicable accounting regulations
or principles or interpretations thereof, (e) any change in the price or trading
volume of the Target Company’s stock, in and of itself (provided, that the facts
or occurrences giving rise to or contributing to such change that are not
otherwise excluded from the definition of “Company Material Adverse Effect” may
be taken into account in determining whether there has been a Company Material
Adverse Effect), (f) any failure by the Target Company to meet any published
analyst estimates or expectations of the Target Company’s revenue, earnings or
other financial performance or results of operations for any period, in and of
itself, or any failure by the Target Company to meet its internal or published
projections, budgets, plans or forecasts of its revenues, earnings or other
financial performance or results of operations, in and of itself (provided, that
the facts or occurrences giving rise to or contributing to such failure that are
not otherwise excluded from the definition of “Company Material Adverse Effect”
may be taken into account in determining whether there has been a Company
Material Adverse Effect), (g) any outbreak or escalation of hostilities or war
or any act of terrorism or any other national or

 

Annex V-1



--------------------------------------------------------------------------------

international calamity, crisis or emergency, (h) the announcement of the
Acquisition Agreement and the transactions contemplated thereby, including the
initiation of litigation by any Person with respect to the Acquisition
Agreement, and including any termination of, reduction in or similar negative
impact on relationships, contractual or otherwise, with any customers,
suppliers, distributors, partners or employees of the Target Company and its
Subsidiaries due to the announcement and performance of the Acquisition
Agreement or the identity of the parties to the Acquisition Agreement, or the
performance of the Acquisition Agreement and the transactions contemplated
thereby, including compliance with the covenants set forth therein, (i) any
action taken by the Target Company, or which the Target Company causes to be
taken by any of its Subsidiaries, in each case which is required or permitted by
the Acquisition Agreement or (j) any actions taken (or omitted to be taken) at
the request of Pinnacle.

(iii) The Lead Arrangers shall have received: (A) as soon as available and in
any event within 60 days after the end of the 2012 fiscal year, an audited
balance sheet and related statements of operations and cash flows of the Target
Company and of Pinnacle for such fiscal year (the “Annual Financial
Statements”), (B) as soon as available and in any event within 40 days after the
end of each fiscal quarter ending after the end of the 2012 fiscal year, an
unaudited balance sheet and related statements of operations and cash flows of
the Target Company and of Pinnacle for such fiscal quarter and for the elapsed
period of the 2013 fiscal year and for the comparable periods of the prior
fiscal year (the “Quarterly Financial Statements”) and (C) pro forma balance
sheet and related statement of operations of Pinnacle and the Target Company for
(i) the fiscal year ended 2012 (or 2011 if fiscal year 2012 audited financial
statements are not yet required to be filed with the Securities and Exchange
Commission), (ii) the last completed fiscal quarter for which Quarterly
Financial Statements are required to be delivered under clause (B) above, and
(iii) the latest four-quarter period ending with the last fiscal quarter for
which Quarterly Financial Statements are required to be delivered under clause
(B) above (the “LTM Financials”), in each of (i), (ii) and (iii), after giving
effect to the Transaction (the “Pro Forma Financial Statements”), promptly after
the historical financial statements for such periods are available, each of
which financial statements shall meet the requirements of Regulation S-X under
the Securities Act (other than the LTM Financials due to their preparation based
on the latest four-quarter period) and all other accounting rules and
regulations of the Securities and Exchange Commission promulgated thereunder.
Notwithstanding the foregoing, each of the Target Company and Pinnacle will be
deemed to have furnished such reports if it or its parent company has filed or
furnished such reports with the SEC via the EDGAR filing system and such reports
are publicly available

(iv) The Lead Arrangers and the Initial Lenders under the Facilities shall have
received forecasts prepared by management of the applicable Borrower, each in
form reasonably satisfactory to the Lead Arrangers and the Initial Lenders under
the Facilities, of balance sheets, income statements and cash flow statements
for each quarter for the first two years following the Acquisition Closing Date,
and for each of the four years commencing with the first fiscal year following
the Acquisition Closing Date.

(v) The Lead Arrangers shall have no less than 20 business days after the
delivery of the applicable Information Memorandum prior to the Acquisition
Closing Date in order to attempt to syndicate the New Term Loans and/or the
Facilities pursuant to Section 2 of the Commitment Letter; provided that such 20
business-day period shall exclude the following days (such days, the “Black-Out
Days”): (a) from May 24, 2013 through May 28, 2013, (b) from July

 

Annex V-2



--------------------------------------------------------------------------------

3, 2013 through July 5, 2013 and (c) from August 19, 2013 through and including
September 2, 2013.

(vi) All fees then due to the Administrative Agent, the Lead Arrangers and the
Initial Lenders shall have been paid, and all expenses to be paid or reimbursed
to the Administrative Agents and the Lead Arrangers that have been invoiced a
reasonable period of time prior to the closing of the Credit Agreement
Amendments and the Facilities (and in any event, invoiced at least 3 business
days prior to the closing of the Credit Agreement Amendments and the Facilities
(except as otherwise agreed by Pinnacle)) shall have been paid from the proceeds
of the fundings under the Credit Documentation on the Acquisition Closing Date
or otherwise.

(vii) After giving effect to the Transaction, the Companies shall have
outstanding no indebtedness for borrowed money or preferred stock other than
(a) the loans and other extensions of credit under the Facilities and (b) other
indebtedness for borrowed money as set forth on Annex VI hereto. The Lead
Arrangers shall have received reasonably satisfactory evidence of repayment of
all indebtedness of such entities to be repaid on the closing of the Credit
Agreement Amendments and the Facilities.

(viii) Each of the Borrowers and each of the applicable Guarantors, if any,
under each Facility shall have provided the documentation and other information
to the applicable Administrative Agent that are required by regulatory
authorities under applicable “know-your-customer” rules and regulations,
including the Patriot Act, at least 10 business days prior to the closing of the
Credit Agreement Amendments and the Facilities.

(ix) Pinnacle shall have received all material governmental and/or regulatory
approvals (including approvals from all applicable gaming authorities) necessary
to consummate the Transaction (including on the terms and conditions
contemplated by this Commitment Letter).

(x) The Initial Lenders shall have received certification as to the financial
condition and solvency of Pinnacle, the Target Company or Acquisition Holdings,
in each case on a consolidated basis after giving effect to the Transaction, as
applicable (as used in this Annex V, the “Applicable Borrower”), from the chief
financial officer of such entity. The Initial Lenders shall have received
reasonably satisfactory customary opinions of counsel to the Applicable Borrower
and any applicable Guarantors under each Facility (which shall cover, among
other things, authority, legality, validity, binding effect and enforceability
of the documents for such Facility and creation and perfection of the liens
granted thereunder on the collateral) and of appropriate local counsel and such
customary corporate resolutions, certificates and other closing documents as
such lenders shall reasonably require.

(xi) In each case, subject to Section 5 of the Commitment Letter, with respect
to the Target Credit Facilities, all filings, recordations and searches
necessary or desirable in connection with the liens and security interests in
the collateral shall have been duly made; all filing and recording fees and
taxes shall have been duly paid and any title insurance reasonably requested by
the Administrative Agents under the Target Credit Facilities with respect to
real property interests of the Target Company and the Guarantors under the
Target Credit Facilities shall have been obtained. The Target Credit Agreement
Lenders shall have received endorsements naming the Target Credit Agreement
Administrative Agent, on behalf of such Lenders, as an additional insured or
loss payee, as the case may be, under all insurance policies to be maintained
with respect to the properties of the Applicable Borrower and its subsidiaries
forming part of the collateral under the Target Credit Facilities. The
collateral under the Target Credit Facilities

 

Annex V-3



--------------------------------------------------------------------------------

described in this clause will be comparable to the Target Credit Agreement and
the documentation granting the Target Credit Agreement Administrative Agent a
security interest in such collateral will be comparable to the documentation
provided pursuant to the Target Credit Agreement.

(xii) In each case, subject to Section 5 of the Commitment Letter, with respect
to the Pinnacle Credit Facilities, all filings, recordations and searches
necessary or desirable in connection with the liens and security interests in
the collateral shall have been duly made; all filing and recording fees and
taxes shall have been duly paid and any title insurance reasonably requested by
the Administrative Agents under the Pinnacle Credit Facilities with respect to
real property interests of the Pinnacle Company and the Guarantors under the
Pinnacle Credit Facilities shall have been obtained. The Pinnacle Credit
Agreement Lenders shall have received endorsements naming the Pinnacle Credit
Agreement Administrative Agent, on behalf of such Lenders, as an additional
insured or loss payee, as the case may be, under all insurance policies to be
maintained with respect to the properties of the Applicable Borrower and its
subsidiaries forming part of the collateral under the Pinnacle Credit
Facilities. The collateral under the Pinnacle Credit Facilities described in
this clause will be comparable to the Pinnacle Credit Agreement and the
documentation granting the Pinnacle Credit Agreement Administrative Agent a
security interest in such collateral will be comparable to the documentation
provided pursuant to the Pinnacle Credit Agreement.

(xiii) On the date hereof, Pinnacle has entered into an engagement letter (the
“Engagement Letter”) (a copy of which has been provided to the Commitment
Parties) with J.P. Morgan Securities LLC and Goldman, Sachs and Co. (the
“Investment Banks”), and pursuant to the Engagement Letter, Pinnacle has engaged
the Investment Banks to sell or place the Acquisition Holdings Notes and (a) the
Investment Banks shall have received (i) a preliminary offering memoranda or
preliminary private placement memoranda (“Offering Document”), which shall be in
customary complete form or which, with respect to the description of notes and
any other parts thereof for which the Investment Banks’ or their advisors’
cooperation or approval is required for them to be complete, the Applicable
Borrower shall have used its commercially reasonable efforts to cause it to be
complete, and in either case, which Offering Document shall contain information
regarding the Applicable Borrower of type and form customarily included in
private placements under Rule 144A of the Securities Act and financial
statements, pro forma financial statements, business and other financial data of
the type required in a registered offering by Regulation S-X and Regulation S-K
under the Securities Act (other than Rule 3-10 of Regulation S-X and subject to
exceptions customary for private placements pursuant to Rule 144A of the
Securities Act) and (ii) drafts of customary “comfort” letters (including
“negative assurance” comfort) that independent accountants of the Applicable
Borrower would be prepared to deliver upon completion of customary procedures in
connection with the offering of the Target Notes and (b) the Investment Banks
shall have been afforded a consecutive 20 business-day period ending on the day
that is two business days prior to the Acquisition Closing Date to seek to offer
and sell or privately place the Target Notes with qualified purchasers thereof;
provided that such 20 business-day period shall exclude the Black-Out Days.

(xiv) With respect to obtaining a consent from the holders of the Existing
Target Notes (such consent, the “Note Consent”), Pinnacle shall (a) prepare and
distribute, or shall cause the Target Company to prepare and distribute, not
later than 60 days after the date of this Commitment Letter consent solicitation
materials containing proposed amendments to the indenture governing the Existing
Target Notes in respect of the Acquisition that are acceptable to the Commitment
Parties (and in any event such consent solicitation shall include the proposed

 

Annex V-4



--------------------------------------------------------------------------------

amendment described in Annex VII), provided that if such consent solicitation
does not result in obtaining the requisite consent from the holders of the
Existing Target Notes in order to make such amendments, then no later than 85
days after the date of this Commitment Letter, Pinnacle shall prepare and
distribute, or shall cause the Target Company to prepare and distribute, to
holders of the Existing Target Notes consent solicitation materials containing
only the proposed amendment described in Annex VII (any consent solicitation
materials under this clause (xiv), the “Consent Solicitation Materials”). Any
Consent Solicitation Materials shall, in each case, be in a form customary for
such Consent Solicitation Materials and shall contain all information required
under applicable law in connection with the applicable Note Consent, in each
case in a manner necessary to permit the Note Consent to become effective on or
prior to the Acquisition Closing Date, and (b) complete, or shall cause the
Target Company to complete, the Note Consent not later than 120 days after the
date of this Commitment Letter.

(xv) If Pinnacle or the Target Company are not able to secure the Note Consent
from the required holders of the Target Existing Bonds after using their
commercially reasonable efforts to secure the Note Consent, Pinnacle shall cause
the Target Company to, launch the required change of control offer (the “Change
of Control Offer”) as provided in the indenture governing the Existing Target
Notes with such terms as are reasonably satisfactory to the Commitment Parties
and consistent with such indenture, including an early tender premium for
consenting holders accepting the Change of Control Offer on a date acceptable to
the Commitment Parties, not later than a date mutually agreed between you and
the Commitment Parties but no later than 30 days prior to the Acquisition
Closing Date, and consummate such offer on the Acquisition Closing Date.

(xvi) Compliance in all material respects with the provisions of the second
paragraph of Section 2 of the Commitment Letter.

 

Annex V-5



--------------------------------------------------------------------------------

ANNEX VI

DEBT

All capitalized terms used and not otherwise defined herein shall have the same
meanings as specified therefor in the Commitment Letter of which this Annex is a
part.

 

  •  

Target Company’s 7.50% Senior Unsecured Notes due 2021;

 

  •  

Pinnacle’s 8.625% Senior Unsecured Notes due 2017;

 

  •  

Pinnacle’s 8.75% Senior Subordinated Unsecured Notes due 2020;

 

  •  

Pinnacle’s 7.75% Senior Subordinated Unsecured Notes due 2022;

 

  •  

The Acquisition Holdings Notes;

 

  •  

If the Note Consent is not obtained, new notes issued by the Target Company to
finance repayment of the Put Target Notes;

 

  •  

Other long-term debt of the Target Company in an amount not to exceed $600,000.

 

Annex VI-1



--------------------------------------------------------------------------------

ANNEX VII

AMENDMENT TO BE CONTAINED IN NOTE CONSENT

 

  1.

To amend the provisions of the Offer to Repurchase upon Change of Control
covenant (Section 4.15) of the indenture governing the Existing Target Notes to
provide that the Acquisition by Pinnacle or any of its subsidiaries of the
Target Company (including any merger of the Target Company into Pinnacle) shall
not require the Target Company, Pinnacle or any other person or entity to offer
to purchase any Existing Target Notes.

 

Annex VII-1